CONTRATO DE CONCESSÃO FLORESTAL QUE ENTRE Sl CELEBRAM A UNIÃO,
REPRESENTADA PELO SERVIÇO FLORESTAL BRASILEIRO, POR INTERMÉDIO DO
SEU DIRETOR-GERAL, TASSO REZENDE DF AZEVEDO E SAKURA INDÚSTRIA E
COMÉRCIO DE MADEIRAS LTDA.

A União, representada pelo Serviço Florestal Brasileiro, com endereço
SCEN, Trecho 02, Bloco “H”, em Brasilia/DF, neste ato representado por seu Diretor-
Geral, TASSO REZENDE DE AZEVEDO, residente e domiciliado em Brasília/DF, portador
da Carteira de Identidade nº TASSO REZENDE DE AZEVEDO, brasileiro, casado,
residente e domiciliado em Brasilia/DF, portador da Carteira de Identidade no
202.176.034, SSP/SP, inscrito no CPF/MF sob o nº 151.404.518-40, nomeado pela
Portaria nº 392, de 2 de junho de 2006, publicada no Diário Oficial da União de 5 de junho
de 2006, nos termos dos arts. 49, 8 1º e 53, V, ambos da Lei nº 11.284/2006, conforme
Contrato de Gestão nº 01, de 2007, doravante denominado CONCEDENTE, e a empresa
SAKURA INDÚSTRIA E COMÉRCIO DE MADEIRAS LTDA., inscrita no CNPJ sob o nº
04.499.792/0001-41, com endereço na Rua Mutum s/nº, em Cujubim — RO, doravante
designado CONCESSIONÁRIO, neste ato representada pelo Sr. MAURO SHIGEO
YAMAGISHI, brasileiro, casado, residente e domiciliado em Cujubim/RO, portador da
Cédula de Identidade nº 711243, expedida pela SSP/RO e CPF nº 143.104.492-04, tendo
em vista o que consta no Processo nº 02000.002155/2007-91 e em observância às
disposições contidas na Lei nº 11.284, de 2 de março de 2006, pelo Decreto nº 6.063, de
20 de março de 2007, aplicando-se subsidiariamente a Lei nº 8.666, de 21 de junho de
1993, resolvem celebrar o presente Contrato, decorrente da Concorrência nº 01/2007,
mediante as cláusulas e condições a seguir estabelecidas;

Cláusula 1º DO OBJETO

O Contrato tem por objeto exclusivo a exploração dos produtos e/ou serviços abaixo
indicados, na Unidade de Manejo Florestal - UMF Il, conforme perímetro descrito no
Anexo |, direito devidamente obtido mediante licitação, de acordo com os termos definidos
nas regras de concessão florestal, no edital, neste Contrato e em Plano de Manejo
Florestal Sustentável - PMFS devidamente aprovado pelo órgão competente.

Subcláusula 1.1 Produtos e Serviços
Poderão ser explorados os seguintes produtos e serviços:

|. madeira;

Il. material lenhoso residual de exploração;

III. produtos não-madeireiros;

IV. serviços de ecoturismo, incluindo-se a hospedagem, visitação e observação
da natureza e esportes de aventura,

pág 1 de 25 A
|
a) A identificação dos produtos e serviços, situações especiais e exclusões
seguirão as definições contidas no Anexo Ill e será atualizada por Resolução
do Serviço Florestal Brasileiro.

Subcláusula 1.2 Situações Especiais

a) Não poderão ser explorados ou remunerados sob qualquer forma a visitação
para fins científicos e de educação ambiental.

b) As condições de acesso à unidade de manejo florestal serão propostas pelo
CONCESSIONÁRIO e submetidas à aprovação pelo Serviço Florestal Brasileiro
de acordo com regulamentação específica e de acordo com o Plano de Manejo
da Unidade de Conservação.

Subcláusula 1.3 Exclusões

Os direitos outorgados ao vencedor pela presente concessão, nos termos do 81º, do
art, 16, da Lei nº 11.284, de 02 de março de 2006, excluem expressamente:

[A titularidade imobiliária ou preferência em sua aquisição;

Il. O acesso ao patrimônio genético para fins de pesquisa e desenvolvimento,
bioprospeeção ou constituição de coleções;

ll. O uso dos recursos hídricos acima do especificado como insignificante,
nos termos da Lei nº 9.433, de 8 de janeiro de 1997;

IV. A exploração dos recursos minerais;
V. A exploração de recursos pesqueiros ou da fauna silvestre;

Vi. A comercialização de créditos decorrentes da emissão evitada de carbono
em florestas naturais.

a) A autorização de uso ou acesso aos recursos mencionados nos subitens ||, III,
IV e V dependerão de autorização específica dos órgãos competentes.

Subcláusula 1.4 Contratos com terceiros

O CONCESSIONÁRIO poderá contratar terceiros para o desenvolvimento de
atividades inerentes ou subsidiárias ao manejo florestal sustentável dos produtos e à
exploração dos serviços - florestais concedidos, sem prejuízo de suas
responsabilidades conforme tratado neste contrato, vedada a subconcessão,

Cláusula 2º DA LOCALIZAÇÃO E DESCRIÇÃO DA UNIDADE DE MANEJO
FLORESTAL

As atividades previstas no P| FS serão executadas na Unidade de Manejo Florestal Il,

pág. 2 de 25
com área total de 32.998,118 hectares, conforme polígono e memorial descritivo no
Anexo | a este Contrato.

Cláusula 3º DA DEMARCAÇÃO DAS UNIDADES DE MANEJO FLORESTAL

O CONCESSIONÁRIO será responsável pela implantação e manutenção dos marcos de
poligonação, em conformidade com o quantitativo e localização definidos no mapa
constante do Anexo | deste contrato.

Subcláusula 3.1 Piqueteamento

a) Caberá ao CONCESSIONÁRIO manter uma picada de 2 metros de largura ao
longo das linhas poligonais de acordo com o mapa constante no Anexo | deste

contrato.

b) Caberá ao CONCESSIONÁRIO o piqueteamento das áreas especiais com
restrição ao manejo florestal localizadas dentro da Unidade de Manejo Florestal
objeto do presente contrato, na forma regulamentada pelo Serviço Florestal
Brasileiro.

Subeláusula 3.2 Forma, locais e prazo para demarcação

Os marcos de poligonação e piqueteamento deverão ser implantados nos padrões e
locais pré-definidos pelo Serviço Florestal Brasileiro, no prazo de até 5 (cinco) anos a
partir da assinatura do contrato.

a) Nos casos em que os limites da Unidade de Produção Anual (UPA) a ser
explorada coincidirem com os limites da Unidade de Manejo Florestal objeto da
concessão, os marcos de poligonação deverão ser implantados pelo
CONCESSIONÁRIO antes do início da exploração.

Subclâusula 3.3 Da aprovação da demarcacação

O CONCESSIONÁRIO comunicará ao Serviço Florestal Brasileiro o cumprimento das
atividades de demarcação até 30 (trinta) dias após sua execução para aprovação por
este órgão, sem prejuízo da continuidade de suas atividades.

a) Caso a demarcação não receba o aprovação do Serviço Florestal Brasileiro, o
CONCESSIONÁRIO deverá proceder as medidas indicados no prazo
determinado,

Cláusula 4º DO REGIME ECONÔMICO E FINANCEIRO DA CONCESSÃO FLORESTAL
O regime econômico e financeiro da concessão florestal compreende:

|. o pagamento de preço calculado sobre os custos de realização do edital de
|

pág. 30025
licitação da concessão florestal da unidade de manejo florestal;

Il. o pagamento de preço, não inferior ao mínimo definido no edital de licitação,
calculado em função da quantidade de produto ou serviço auferido do objeto
da concessão ou do faturamento líquido;

HI. o pagamento de valor mínimo anual, independentemente da produção ou
dos valores por ele auferidos coma exploração do objeto da concessão;

IV. os bens considerados reversíveis.
Subcláusula 4.1- Pagamento dos custos do edital

Os custos do edital perfazem o total de R$ 176.000,00 (cento e setenta e seis mil
reais) e serão pagos pelo CONCESSIONÁRIO em quatro parcelas trimestrais de igual
valor, ao longo do primeiro ano de concessão florestal, conforme o calendário a seguir:

4º Parcela — R$ 44.000,00 (quarenta e quatro mil reais) em 21/01/2009.
2º Parcela - R$ 44.000,00 (quarenta e quatro mil reais) em 21/04/2009.
3 Parcela - R$ 44.000,00 (quarenta e quatro mil reais) em 21/07/2009.
A“ Parcela - R$ 44.000,00 (quarenta e quatro mil reais) em 21/10/2009.

Subcláusula 4,2 - Forma e prazo para pagamento de produtos e serviços

O CONCESSIONÁRIO recolherá, na forma da Cláusula Quinta deste Contrato,
parcelas mensais referentes ao montante de produtos e serviços efetivamente
explorados desde o início da entrada em operações comerciais até o final da vigência
deste Contrato.

a) O pagamento das parcelas mensais mencionado nesta Cláusula será realizado
até o décimo dia de cada mês subsequente àquele em que se deu a emissão
dos documentos de cobertura do transporte e armazenamento de produtos
florestais e/ou dos demais documentos comprobatórios da comercialização dos
produtos e serviços nesta Cláusula.

pág:4 de 25

Subcláusula 43 - Pagamento relativo aos produtos madeireiros efetivamente
explorados

Os preços dos produtos madeireiros serão aqueles oferecidos na proposta para cada
um dos quatro grupos de espécies conforme lista classificadora publicada pelo Serviço
Florestal Brasileiro, de acordo com o Anexo IV.

a) A lista das espécies que compõe cada Grupo será atualizada periodicamente
por meio de Resolução do Serviço Florestal Brasileiro.

b) A atualização a que se refere o item (a) será feita com base em estudo de
mercado sobre os produtos florestais madeireiros conforme regulamento do
Serviço Florestal Brasileiro em atendimento ao disposto no Art, 49 do Decreto
6.063/2007.

c) O valor a ser recolhido será calculado com base nos montantes constantes de
documento de origem de produtos florestais, quando aplicável, ou do Relatório
de Exploração de Produtos e Serviços Florestais, de acordo com o regulamento
do Serviço Florestal Brasileiro.

Subcláusula 4.4 - Pagamento relativo ao material lenhoso residual de exploração

Pela comercialização de material lenhoso | residual de exploração, o
CONCESSIONÁRIO pagará ao CONCEDENTE o valor único de R$ 7,00 (sete reais)
por tonelada, a ser pago mensalmente.

a) O peso a ser considerado para fins de pagamento será aquele constante do
documento de origem de produtos florestais, quando aplicável, ou do Relatório
de Exploração de Produtos e Serviços Florestais, de acordo com regulamento
do Serviço Florestal Brasileiro.

b) É responsabilidade do CONCESSIONÁRIO, individualmente ou em conjunto
com os demais CONCESSIONÁRIOS deste lote de unidades de
manejo, implantar mecanismo de aferição do peso de material lenhoso,
previamente autorizado pelo Serviço Florestal Brasileiro para fins de controle e
fiscalização do material explorado.

Subcláusula 4.5 - Pagamento relativo aos produtos não-madeireiros efetivamente
explorados

A cobrança pela exploração de produtos não-madeireiros utilizará como base de
cálculo os valores de pauta da Receita Estadual do Estado de Rondônia.

a) O CONCESSIONÁRIO pagará ao CONCEDENTE 70% (setenta por cento) do
valor de pauta da Receita Estadual do Estado de Rondônia.

b) Somente poderão ser explorados produtos não-madeireiros que constem na
listagem de pauta da Receita Estadual do Estado de Rondônia

pág: Sdo 25

Subeláusula 4.6 - Pagamento relativo aos serviços efetivamente explorados

Pela exploração de serviços na unidade de manejo florestal o CONCESSIONÁRIO
pagará ao CONCEDENTE o percentual de 5% (cinco por cento) do valor faturado
liquido com sua exploração, de acordo com os comprovantes, notas ficais e outros
mecanismos de verificação.

Subcláusula 4.7 - Pagamento de valor mínimo anual

O CONCESSIONÁRIO pagará anualmente, independentemente da produção ou dos
valores por ele auferidos com a exploração do objeto da concessão, o valor de R$
561.293,00 (quinhentos e sessenta e um mil, duzentos e noventa e três reais).

a) A cada doze meses de contrato, caso os valores pagos pelo
CONCESSIONÁRIO em função dos produtos e serviços explorados não atinjam
a importância constante do caput, o CONCESSIONÁRIO pagará ao Serviço
Florestal Brasileiro a diferença entre esses valores.

b) O CONCESSIONÁRIO poderá deixar de fazer o pagamento do valor mínimo anual nas
hipóteses de caso fortuito e força maior que inviabilizam a exploração florestal em período
equivalente ou superior a quatro meses, após a comprovação dos fatos e a autorização
formal do Serviço Florestal Brasileiro, ressalvando-se o período previsto na Cláusula
Décima Primeira deste Contrato.

Subcláusula 4.8 - Bens Reversíveis

São considerados bens reversíveis, que retornarão ao titular da floresta pública após a
extinção da concessão sem qualquer espécie de indenização:

|. | a demarcação da Unidade de Manejo Florestal;

Il. a infra-estrutura de acesso;

IL. as cercas, os aceiros e as porteiras,

Iv. as construções e instalações permanentes;

V. os pátios e trilhas de arraste;

VI. “as pontes e passagens de nível;

vil “a infra-estrutura de geração e transmissão de eletricidade e de
comunicação que vier a ser instalada durante a execução do contrato,
incluindo postes, linhas de transmissão e antenas.

a) Não são considerados como bens reversíveis as máquinas e equipamentos
utilizados no desempenho das atividades econômicas do CONCESSIONÁRIO
bem como os equipamentos móveis de comunicação e geradores portáteis de
energia.

b) Não serão indenizadas quaisquer benfeitorias que sejam decorrentes de
obrigação contratual assumida pelo CONCESSIONÁRIO ou que gere direito à
bonificação ao CONCESSIO NÁRIO.

Cláusula 5º DA FORMA DE PAGAMENTO
|

pãg. Gula 25

O pagamento pela exploração dos recursos naturais será feito através de Guia de
Recolhimento da União — GRU ou por outro documento que vier a substituo, conforme a
Instrução Normativa nº 03, de 12 de fevereiro de 2004, da Secretaria do Tesouro
Nacional,

a) A emissão e o preenchimento da GRU são de responsabilidade do
CONCESSIONÁRIO.

Cláusula 6º DA SANÇÃO POR ATRASO NO PAGAMENTO DO PREÇO

No caso de atraso no pagamento, o valor devido será atualizado monetariamente até a
data do efetivo pagamento, calculado pro rata tempore, utilizando-se O índice da Cláusula
Sétima, acrescido de multa contratual de 2% (dois por cento) sobre o valor da parcela
inadimplida e juros de mora de 1% (um por cento) ao mês,

Subcláusula 6.1- Cronograma de parcelas em atraso

Havendo parcelas em atraso, os pagamentos efetuados serão utilizados para a
quitação de débitos, na ordem cronológica de vencimentos, do mais antigo para o
mais atual, incluídos os juros e as multas correspondentes.

Cláusula 7º REAJUSTE E REVISÃO DO PREÇO

Os preços estabelecidos neste contrato de concessão florestal serão corrigidos
anualmente, na data de assinatura do contrato, por Índice específico a ser instituído pelo
Serviço Florestal Brasileiro.

Subcláusula 7.1 Índice de reajuste provisório

Até a criação do Índice acima mencionado o reajuste se dará pela variação do
IPCANBGE ou por outro indice que vier a substituí-lo.

Subcláusula 7.2- Limites do índice de reajuste específico

O percentual de correção monetária a ser aplicado nos preços estabelecidos neste
Contrato, quando do estabelecimento de índice específico, não será superior ou
inferior a dois pontos percentuais em relação à variação do IPCANBGE para o mesmo
período. (Por exemplo, caso a variação anual do índice estabelecido pelo Serviço
Florestal Brasileiro seja de 10% (dez por cento) e a do IPCABGE seja de 5% (cinco
por cento), o percentual a ser aplicado será de apenas 7% (sete por cento).

pág.70e 25

Subeláusula 7.3- Revisão do contrato

A revisão dos preços do contrato será admitida nos casos permitidos em Lei, sendo o
pedido de iniciativa do CONCESSIONÁRIO que deverá encaminhá-lo para análise do
Serviço Florestal Brasileiro na forma do regulamento.

Cláusula 8º DA BONIFICAÇÃO
São critérios bonificadores:

|. Monitoramento da dinâmica de crescimento e da recuperação da floresta;

Il. Redução de danos à floresta remanescente durante a exploração florestal,

HIl. Geração de empregos da concessão florestal;

IV, Diversidade de produtos explorados na Unidade de Manejo Florestal;

v. Diversidade de espécies exploradas na Unidade de Manejo Florestal;

VI. Diversidade de serviços explorados na Unidade de Manejo Florestal;

VII. Apoio e participação em projetos de pesquisa,

vil. Implementação de programas de conservação da fauna na UMF;

IX. Política afirmativa de gênero;

X. Fornecimento de matéria prima para utilização pela indústria local;

XI. Implantação e manutenção de sistemas de gestão e desempenho de
qualidade socioambiental;

Subcláusula 8.1- Descontos aplicáveis

O CONCESSIONÁRIO poderá obter, durante a execução do contrato, descontos do
preço a ser pago pelos produtos e serviços explorados se atingir níveis de
desempenho equivalentes ou superiores aos parâmetros estabelecidos nos
indicadores de bonificação dos Anexos VI e VII.

a) Os descontos, cujos percentuais encontram-se expostos no Anexo VII, poderão
ser cumulativos, limitados ao percentual de 42% (quarenta e dois por cento).

b) A aplicação do desconto não poderá resultar em valor inferior aos preços
mínimos estabelecido no edital, relacionados no Anexo V e corrigidos de
acordo com a Cláusula Sétima.

Subeláusula 8.2- Aplicação da bonificação

A bonificação será solicitada pelo CONCESSIONÁRIO mediante Relatório anual sobre
a gestão dos recursos florestais, considerando o desempenho atingido nos doze
meses precedentes, comprovando que os niveis de desempenho exigidos para
bonificação foram atingidos.

a) O CONCESSIONÁRIO poderá entregar o Relatório até um mês após completar
cada período de doze meses de contrato.

b) A avaliaçágrdo desempenho será procedida pelo Serviço Florestal Brasileiro
que decidira sabre a concessão de bonificação em ato formal fundamentado.

póg. Rdo 25

co o CONCESSIONÁRIO poderá solicitar a bonificação antes de atingido o
periodo inicial mínimo de apuração caso atinja o patamar de desempenho antes
deste período.

Subciáusula 8.3- Prazo de aplicação da bonificação

O desconto decorrente da bonificação será aplicado por um ano a partir da data da
entrega do Relatório Anual previsto na subcláusula 8.2 deste contrato.

a) A avaliação de desempenho exigida nos indicadores bonificadores será
procedida anualmente.

Cláusula 9º DAS OBRIGAÇÕES do CONCESSIONÁRIO

São obrigações do CONCESSIONÁRIO:

VI,

MIL

Cumprir e fazer cumprir os termos do edital de licitação, da proposta
vencedora, as regras de exploração de serviços e as cláusulas contratuais
da concessão bem como manter, durante toda a execução do contrato,
todas as condições de habilitação e qualificação exigidas na licitação, em
compatibilidade com as obrigações por ele assumidas;

Cumprir e fazer cumprir as normas de manejo florestal, elaborar, executar
e monitorar a execução do PMFS, garantindo a execução do ciclo
continuo, conforme previsto nas normas técnicas aplicáveis e
especificações do contrato;

Buscar o uso múltiplo da floresta, nos limites contratualmente definidos e
observadas as restrições aplicáveis às áreas de preservação permanente
e as demais exigências da legislação ambiental,

Recolher ao Serviço Florestal Brasileiro, os valores devidos nos termos e
prazos previstos neste Contrato;

Recolher os tributos federais, estaduais e municipais, nos termos, prazos &
condições definidos na legislação aplicável,

Apresentar as certidões, atos de registro, autorizações, provas de inscrição
em cadastros de contribuintes, provas de regularidade fiscal,provas de
situação regular no cumprimento dos encargos sociais instituídos por lei,
inscrições em entidades ou associações profissionais, e quaisquer outros
documentos ou atestados semelhantes, inclusive certidões de litígios
relativos a possiveis débitos registrados, em originais ou cópias
autenticadas, quando solicitado pelo Serviço Florestal Brasileiro,

Recruta e contratar, diretamente ou por qualquer outra forma, por sua
conta e risço, mão-de-obra necessária para a execução deste Contrato,

pág. 9 da 25

VII.

XI.

XI.

XIII.

XIV,

observando o que dispõe a legislação trabalhista e previdenciária
brasileira, responsabilizando-se exclusiva e integralmente pelo
recolhimento e pagamento de contribuições “sociais, trabalhistas,
previdenciárias e demais encargos é adicionais pertinentes, devidos a
qualquer título, na forma da lei;

Assegurar, quando em serviço na Unidade de Manejo Florestal,
diretamente ou por meio de terceiros, alimentação e alojamentos, em
quantidade, qualidade e condições de higiene razoáveis, assim como
segurança e assistência de saúde, observada a legislação brasileira
aplicável;

Executar diretamente, contratar ou de outra maneira obter, por sua conta e
risco, todos os serviços necessários ao cumprimento deste Contrato,
respeitadas sempre as disposições da legislação brasileira em vigor e os
termos deste Contrato;

Impor a todos os seus contratados e fornecedores de bens e serviços as
disposições deste Contrato e da legislação brasileira aplicável, em especial
aquelas referentes a pessoal, proteção ao consumidor e ao meio
ambiente, verificando seu cumprimento;

Evitar ações ou omissões passíveis de gerar danos ao ecossistema ou a
qualquer de seus elementos, adotando todas as medidas necessárias para
a conservação dos recursos naturais, em estrito cumprimento ao PMFS,
aprovado pelo IBAMA;

Assumir responsabilidade integral e objetiva por todos os danos e
prejuízos ao meio ambiente, a terceiros e à União, que resultarem, direta
ou indiretamente, de suas ações ou omissões na execução do PMFS e
quaisquer outras atividades inerentes ao PMFS, em desacordo com as
normas cabíveis, bem como da remoção de bens nos termos deste
Contrato, quanto à devolução da Unidade de Manejo Florestal objeto de
concessão florestal, obrigando-se a repará-los e a indenizar a União por
toda e qualquer ação, recurso demanda ou impugnação judiciais, juízo
arbitral, auditoria, inspeção, investigação ou controvérsia de qualquer
espécie, por quaisquer indenizações, compensações, punições, multas ou
penalidades de qualquer natureza, relacionados ou decorrentes de
eventuais danos e prejuízos;

Recuperar as áreas degradadas, quando identificado o nexo de
causalidade entre suas ações ou omissões e os danos ocorridos,
independentemente de culpa ou dolo, sem prejuízo das responsabilidades
contratuais, administrativas, civis ou penais;

Enviar ag Serviço Florestal Brasileira os seguintes documentos:

pág. 10do25

XVI.

a) o relatório de produção, na forma da subcláusula 20.1 deste contrato,
em meio eletrônico e cópia impressa;

b) o PMFS, suas alterações, e os Planos Operacionais Anuais - POAs,
aprovados pelo IBAMA, e o Relatório de Atividades, ou documento
equivalente, conforme normas relativas ao manejo florestal, em meio
eletrônico, nos termos das subcláusulas 20.2 e 20.3 deste contrato.

Assegurar amplo e irrestrito acesso do Serviço Florestal Brasileiro às
informações de produção florestal para fins de fiscalização do
cumprimento deste Contrato, inclusive aquelas referentes à venda dos
produtos florestais;

Remover, por sua conta exclusiva, os equipamentos e bens, que não
sejam objeto de reversão, quando da extinção deste Contrato, na forma
prevista na subcláusula 19.1.d deste contrato;

XViIl. Respeitar o período de embargo previsto na Cláusula Décima Primeira

XVII,

XIX.

XX.

XXI.

XXI.

XXI.

XXIv.
KXV.

XXVI.

deste contrato;

Fomecer, aos seus funcionários, transporte regular entre a Unidade de
Manejo Florestal explorada e as sedes dos Municípios de Cujubim e/ou
Itapuã do Oeste;

Manter, na Unidade de Manejo Florestal, preposto aprovado pela
Administração, durante a execução do objeto, para representá-lo sempre
que for necessário;

Manter os funcionários em atividade na concessão florestal devidamente
uniformizados e identificados,

Propor e submeter à aprovação do Serviço Florestal Brasileiro as regras
de acesso à Unidade de Manejo Florestal previstas na subclausula 1.2.9;

Informar imediatamente a autoridade competente no caso de ações ou
omissões próprias ou de terceiros ou fatos que acarretem danos ao
ecossistema, a qualquer de seus elementos ou às comunidades locais;

Executar as atividades necessárias à manutenção da unidade de manejo e
da infra-estrutura, zelar pela integridade dos bens e benfeitorias vinculados
à unidade de manejo concedida e realizar as benfeitorias necessárias na
unidade de manejo;

Comercializar o produto ou serviço florestal auferido do manejo;
Planejar e executar medidas de prevenção e controle de incêndios,

Manter atualizado o inventário e o registro dos bens vinculados à
conce; são,
E:
|) pág. tido 25

XXVII. Permitir amplo e irrestrito acesso aos encarregados da fiscalização e

auditoria, a qualquer momento, às obras, aos equipamentos e às
instalações da unidade de manejo, bem como à documentação necessária
para o exercício da fiscalização, nos termos da Subcláusula 10.2 deste
contrato; '

XXMIIl. Realizar os investimentos ambientais e sociais definidos no contrato de

concessão;

XXIX. Atingir o IEL de 80% (oitenta opor cento), nos termo do indicador A4 do

Anexo VI, ao completar o décimo ano do contrato de concessão, que
deverá ser mantido até o final do contrato;

XXX. Implantar sistema de parcelas permanentes conforme a proposta

apresentada e do Anexo VII, do presente contrato;

XXXI Incluir no PMFS referência às Áreas de Reserva Absoluta tal como

descrito descrito no Anexo |.

Cláusula 10º DAS OBRIGAÇÕES DO CONCEDENTE

O CONCEDENTE obrigar-se-á a:

ALR

Exercer a atividade normativa, o controle, a gestão e a fiscalização da
execução deste Contrato;

Aplicar as penalidades previstas neste Contrato, quando for o caso;

Dirimir, no âmbito administrativo, as divergências entre o
CONCESSIONÁRIO, produtores independentes e comunidades locais, na
forma descrita neste contrato;

Controlar e cobrar do CONCESSIONÁRIO o cumprimento das obrigações
fixadas neste Contrato;

Cobrar e verificar o pagamento dos preços fixados neste Contrato;

Acompanhar e intervir na execução do PMFS, nos casos e condições
previstos na Lei nº 11.284, de 2006

. Fixar e aplicar as penalidades administrativas e contratuais impostas ao

CONCESSIONÁRIO, sem prejuizo das atribuições dos órgãos do Sistema
Nacional do Meio Ambiente — SISNAMA, responsáveis pelo controle e
fiscalização ambiental

Avaliar q necessidade de suspensão ou extinção deste Contrato, nos casos
nele previstos

pág. 12. de 25

N

IX. Disciplinar o acesso à unidade de manejo florestal, na forma da Subcláusula
1.2.9 deste Contrato.

Subcláusula 10.1- Responsabilidade pela gestão do contrato

O Serviço Florestal Brasileiro, órgão da estrutura do Ministério do Meio Ambiente, é o
responsável pela gestão deste Contrato,

Subcláusula 10.2- Acesso à UMF para fiscalização

O Serviço Florestal Brasileiro, 0 IBAMA e O Instituto Chico Mendes, ou qualquer outra
entidade responsável pela fiscalização da floresta pública ou das atividades direta ou,
objeto deste Contrato, terão livre acesso à unidade de manejo florestal, a qualquer
tempo, inclusive sem aviso prévio.

a) Quando em exercício do direito previsto nesta subcláusula, os funcionários ou
representantes dos órgãos mencionados devem estar devidamente
identificados,

b) A fiscalização por qualquer ente público não exime, nem diminui as
responsabilidades do CONCESSION RIO quanto à observação das regras
previstas neste Contrato e na legislação brasileira.

Gláusula 11º DO PERÍODO DE EMBARGO DAS ATIVIDADES DE EXPLORAÇÃO

Deverão ser suspensas as atividades de exploração florestal de madeira e material
lenhoso residual da exploração, incluindo o corte e O arraste, no periodo entre 15 de
dezembro e 15 de maio, de cada ano, admitindo-se nesse período apenas as atividades
pré-exploratórias e pós-exploratórias.

a) O período de suspensão da exploração poderá ser revisto mediante justificativa
técnica do CONCESSIONÁRIO e aprovação do Serviço Florestal Brasileiro.

Cláusula 12º DOS PRAZOS PARA O INÍCIO DAS ATIVIDADES DO
CONCESSIONÁRIO

Os prazos máximos para 0 CONCESSIONÁRIO iniciar as atividades comerciais são os
seguintes:

|. o PMFS será apresentado ao órgão competente em até seis meses da
assinatura deste Contrato;

Il. O início das atividades de exploração de produtos será iniciada em doze
meses da assinatura deste Contrato.

a) Quando o/ termo final do prazo acima ocorrer durante o periodo de embargo
previsto na Clausula fla, O início da atividade de exploração deverá ser no

| f pág. 13d625

primeiro ía útil após o final do período de embargo.

Cláusula 13º DOS CUSTOS E RISCOS RELACIONADOS À EXECUÇÃO DO
CONTRATO

O CONCESSIONÁRIO assumirá sempre, em caráter exclusivo, todos os custos e riscos
relacionados com a implementação do PMFS, arcando com todos os prejuizos, quer
diretos ou por intermédio de terceiros, no periodo de vigência deste Contrato, sem direito
a qualquer pagamento, reembolso ou indenização, caso a exploração de recursos
florestais seja insuficiente para a recuperação dos investimentos realizados e o reembolso
das despesas.

Cláusula 14º DAS GARANTIAS FINANCEIRAS E SUAS MODALIDADES

Para garantir o fiel cumprimento das obrigações contratualmente assumidas O
CONCESSIONÁRIO prestou, no ato de assinatura do contrato, garantia no valor de R$
R$ 1.683.879,00 (um milhão, seiscentos e oitenta e três mil, oitocentos e setenta e nove
reais) na forma de caução.

Subcláusula 14.1- Devolução da garantia

A garantia contratual depositada só poderá ser levantada após a extinção deste
contrato.

Subcláusula 14.2 - Recomposição da garantia

Sem prejuizo das sanções administrativas, civis, penais e da aplicação de sanções
contratuais, o descumprimento das obrigações contratuais autoriza a execução da
garantia, que deverá ser recomposta no prazo máximo de 30 (trinta) dias, contados do
recebimento de notificação específica,

a) A não recomposição da garantia no prazo estipulado importará na rescisão do
contrato de concessão florestal, observado o contraditório e a ampla defesa,

Subcláusula 14,3- Da execução da garantia

Independentemente da aplicação das sanções contratuais, são hipóteses de execução
da garantia, desde que verificada a culpa do CONCESSIONÁRIO, observado o
contraditório e a ampla defesa:

| a ocorrência das hipóteses de rescisão contratual identificadas nos incisos | a
XI e XMil!, do art. 78, da Lei nº 8.666, de 21 de junho de 2006;

1. a transferência do controle societário do CONCESSIONÁRIO sem prévia
anuência do poder concedente, nos termos do art. 28, da Lei nº 11.284, de 02
de março de 2006;

HI. a inobservância das obrigações afetas ao CONCESSIONÁRIO elencadas nos

pág. tá de 25

incisos | a XVII, do art; 31, da Lei nº 11.284, de 02 de março de 2006, exceto
na ocorrência de situações que justifiquem o descumprimento, nos termo do $
1º, do art. 51, do Decreto nº 6.063, de 20 de março de 2007;

IV, a omissão do dever de pagar os custos do edital calculados nos termos do art.
37, do Decreto nº 6.063, de 20 de março de 2007;

V. o descumprimento dos prazos fixados na Cláusula Décima Primeira, nos
termos do art 41, do Decreto nº 6.063, de 20 de março de 2007;

VI. quando o CONCESSIONÁRIO desistir da execução do contrato.
Subcláusula 14.4- Atualização dos valores de garantia
As garantias contratuais terão seu valor atualizado:

|. no mesmo momento e segundo a mesma forma de reajuste dos preços do
contrato;

Il. no caso de revisão, prorrogação ou alteração contratual que modifique seu
regime de execução, inclusive em face da modernização, aperfeiçoamento e
ampliação dos equipamentos, infra-estrutura e instalações, bem como
alteração de métodos e práticas de execução do manejo florestal
sustentável.

a) As garantias contratuais serão renovadas anualmente, de modo a cobrir a
execução do tempo total do contrato ou enquanto persistir a responsabilidade
do CONCESSIONÁRIO pela execução do objeto do contrato,

Subcláusula 14.5- Substituição de modalidade de garantia

A substituição da modalidade de garantia dependerá de aprovação do Serviço
Florestal Brasileiro,

Cláusula 15º DAS BENFEITORIAS

As benfeitorias permanentes reverterão sem ônus ao titular da área ao final do contrato de
concessão.

Subcláusula 15.1-- Indenização por benfeitorias de interesse público

As benfeitorias permanentes realizadas pelo CONCEDENTE poderão ser descontadas
dos valores devidos ao CONCESSIONÁRIO, desde que presente o interesse público e
sua realização tenha sido autorizada prévia e formalmente pelo Serviço Florestal
Brasileiro,

a) Não serão ifdenizadas quaisquer benfeitorias que sejam decorrentes de
obrigação contratual assumida pelo CONCESSIONÁRIO ou que gerem direito à

/
| | nág. 15 de 25
bj
A]

À

bonificação ao CONCESSIONÁRIO.

Cláusula 16º DA RESPONSABILIDADE PELOS DANOS F RISCOS RELACIONADOS
À EXECUÇÃO DO CONTRATO

O CONCESSIONÁRIO será o único responsável civilmente pelos seus atos, os de seus
prepostos e subcontratados, bem como pela reparação de danos excedentes aos
previstos para o PMFS e sua execução, independentemente da existência de culpa,
devendo ressarcir a União dos ônus que esta venha ter em consequência de eventuais
demandas motivadas por atos de responsabilidade do CONCESSIONÁRIO.

Subclâusula 16.1- Reparação de danos e prejuízos

O CONCESSIONÁRIO é obrigado a reparar todos os danos e prejuízos ao meio
ambiente, à União ou a terceiros e ainda a indenizar a União por toda e qualquer ação,
recurso, demanda ou impugnação judiciais, juizo arbitral, auditoria, inspeção,
investigação ou controvérsia, indenizações, compensações, punições, multas ou
penalidades de qualquer natureza, relacionados ou decorrentes de tais danos e
prejuízos.

Cláusula 17º DA SUSPENSÃO DAS ATIVIDADES EXECUTADAS

Em caso de descumprimento dos critérios técnicos ou do não-pagamento dos preços
florestais, além de outras sanções cabíveis, o Serviço Florestal Brasileiro poderá
determinar a imediata suspensão da execução das atividades desenvolvidas em
desacordo com o contrato de concessão e determinar a imediata correção das
irregularidades identificadas, nos termos do art. 30, 8 2º, da Lei nº 11.284, de 2006,

Cláusula 18º DAS SANÇÕES ADMINISTRATIVAS

No caso de descumprimento por parte do CONCESSIONÁRIO de qualquer uma das
obrigações estabelecidas neste Contrato aplicar-se-ão as seguintes sanções
administrativas, sem prejuizo das responsabilidades civil e criminal:

1. advertência;

| multa de 10% sobre o Valor Total da Proposta de Preço nos casos de
qualquer situação de inexecução parcial ou total das obrigações
assumidas;

Ill. suspensão temporária de participação em licitação e impedimento de
contratar com a Administração, por prazo não superior a 2 (dois) anos;

IV. declaração de inidoneidade para licitar ou contratar com a Administração
Pública, enquanto perdurarem os motivos determinantes da punição ou até
que seja pi das a reabilitação, na forma da lei.

)
/
| pág: tG da 25
a) As sanções de multa poderão ser aplicadas concomitantemente com as
demais, facultada a defesa prévia do interessado no prazo de 10 (dez) dias,
contados a partir da data em que tomar ciência.

b) O desatendimento, pelo CONCESSIONÁRIO, das solicitações, notificações e
determinações da fiscalização, implicará na aplicação das penalidades
previstas neste Contrato e normas acima citadas.

c) O valor das multas aplicadas ao CONCESSIONÁRIO e não recolhido será
descontado da garantia de que trata a Cláusula Décima Quarta e, se não for
suficiente, a diferença será cobrada na forma da legislação em vigor,

independente de sua prescrição.
Subctáusula 18.1 - Sanções por informação falsa ou enganosa
A elaboração ou apresentação, na concessão florestal, de estudo, laudo ou relatório
ambiental total ou parcialmente falso ou enganoso, inclusive por omissão, implicará na

aplicação das sanções administrativas, sem prejuízo da apuração de responsabilidade
penal nos termos do art. 69-A da Leinº 9.605, de 12 de fevereiro de 1998.

Cláusula 19º DAS CONDIÇÕES DF EXTINÇÃO DO CONTRATO DE CONCESSÃO
Extingue-se a concessão florestal por qualquer das seguintes causas:

|. esgotamento do prazo contratual;

Il. rescisão;

Ill. anulação;

IV. falência ou extinção do CONCESSIONÁRIO e falecimento ou incapacidade
do titular, no caso de empresa individual;

V. desistência e devolução, por opção do CONCESSIONÁRIO, do objeto da
concessão.

Subcláusula 19.1 Consegiências da extinção do contrato

Extinta a concessão, retornam ao titular da floresta pública todos os bens reversíveis,
direitos e privilégios transferidos ao CONCESSIONÁRIO.

| pág. 17 de 25

a) A extinção da concessão autoriza, independentemente de notificação prévia, a
ocupação das instalações e a utilização, pelo titular da floresta pública, de todos
os bens reversíveis.

b) A extinção da concessão pelas causas previstas nos subitens |l, IV e Vdo caput
desta Cláusula autoriza o poder CONCEDENTE a executar as garantias
contratuais, sem prejuizo da responsabilidade civil por danos ambientais
prevista na Lei nº 6.938, de 31 de agosto de 1981.

c) A devolução de áreas não implicará ônus para o poder concedente, nem
conferirá ao CONCESSIONÁRIO qualquer direito de indenização pelos bens
reversíveis, os quais passarão à propriedade do poder concedente.

d) Em qualquer caso de extinção da concessão, o CONCESSIONÁRIO fará, por
sua conta exclusiva, a remoção dos equipamentos e bens que não sejam
objetos de reversão, em até 90 (noventa) dias, ficando obrigado a reparar ou
indenizar os danos decorrentes de suas atividades e praticar os atos de
recuperação ambiental determinados pelos órgãos competentes, sob pena de
sofrer as sanções estabelecidas neste contrato, além de indenizar os custos da
remoção para o Serviço Florestal Brasileiro.

Subcláusula 19.2- Rescisão do contrato pelo poder concedente

A inexecução total ou parcial do contrato acarretará, a critério do poder concedente, a
rescisão da concessão, a aplicação das sanções contratuais e a execução das
garantias, sem prejuízo da responsabilidade civil por danos ambientais prevista na Lei
nº 6.938, de 31 de agosto de 1981, e das devidas sanções nas esferas administrativa
e penal,

a) A rescisão da concessão poderá ser efetuada unilateralmente pelo concedente,
quando:

| o CONCESSIONÁRIO descumprir cláusulas contratuais ou disposições
legais e regulamentares concernentes à concessão;

|. o CONCESSIONÁRIO descumprir o PMFS, de forma que afete elementos
essenciais de proteção do meio ambiente e a sustentabilidade da
atividade;

Hll. o CONCESSIONÁRIO paralisar a execução do PMFS por prazo maior que
o previsto em contrato, ressalvadas as hipóteses decorrentes de caso
fortuito ou força maior, ou as que, com anuência do órgão gestor, visem à
proteção ambiental,

Iv. o CONCESSIONÁRIO descumprir, total ou parcialmente, a obrigação de
pagamento dos preços florestais;

Vv. o CONCESSIONÁRIO perder as condições econômicas, técnicas ou
operacionais para manter a regular execução do PMFS;

pág: 18 de 25

VI. o CONCESSIONÁRIO não cumprir as penalidades impostas por infrações,
nos devidos prazos;

vil. 0 CONCESSIONÁRIO não atender a notificação do Serviço Florestal
Brasileiro no sentido de regularizar o exercício de suas atividades;

vill. o CONCESSIONÁRIO for condenado em sentença transitada em julgado
por crime contra o meio ambiente ou a ordem tributária, ou por crime
previdenciário;

IX. o CONCESSIONÁRIO submeter trabalhadores a condições degradantes
de trabalho ou análogas à de escravo ou explorar O trabalho de crianças e
adolescentes;

x. o CONCESSIONÁRIO não cumprir no prazo determinado no ato da
suspensão, as determinações para solucionar as irregularidades
identificadas pelo Serviço Florestal Brasileiro, que derivaram em
suspensão, como tratada na Cláusula Décima Sétima;

XI. ocorrer fato superveniente de relevante interesse público que justifique a
rescisão, mediante lei autorizativa específica, com indenização de
investimentos vinculados aos bens reversíveis que tenham sido realizados
e ainda não amortizados;

b) Rescindido este Contrato pelo poder concedente, por descumprimento de
cláusulas contratuais ou disposições legais e regulamentares concernentes a
este Contrato por parte do CONCESSIONÁRIO, em especial as constantes do
art. 78, incisos | a XIl e XVII da Lei N.º 8.666, de 1993, este responderá por
perdas e danos decorrentes de seu inadimplemento, arcando com todas as
indenizações, na forma da lei

c) Rescindido o contrato de concessão, não resultará para o órgão gestor
qualquer espécie de responsabilidade em relação aos encargos, ônus,
obrigações ou compromissos com terceiros ou com empregados do
CONCESSIONÁRIO.

Subcláusula 19.3- Processo administrativo para rescisão contratual

A rescisão do contrato de concessão deverá ser precedida de processo administrativo,
assegurado a direito de ampla defesa.

a) Será instaurado processo administrativo de inadimplência somente após a

notificação do CONCESSIONÁRIO e a fixação de prazo para correção das
falhas e transgressões apontadas.

póg, 19025

Ny

| !
b) Instaurado o processo administrativo e comprovada a inadimplência, a rescisão
será efetuada por ato do poder concedente, sem prejuízo da aplicação das
sanções contratuais, da execução das garantias e da responsabilidade civil por
danos ambientais e das sanções penais e administrativas.

Subcláusula 19.4- Rescisão por iniciativa do CONCESSIONÁRIO

O contrato de concessão poderá ser rescindido por iniciativa do CONCESSIONÁRIO,
caso venha a ocorrer o descumprimento das normas contratuais pelo poder
concedente, somente mediante ação judicial especialmente intentada para esse fim,
conforme previsto no art. 47 da Lei nº 11.284, de 2006.

Subcláusula 19.5- Desistência

A desistência é condicionada à aceitação expressa do poder concedente, e dependerá
de avaliação prévia do órgão competente para determinar o cumprimento ou não do
PMFS, devendo assumir o desistente o custo dessa avaliação e, conforme o caso, as
obrigações emergentes.

a) A desistência não desonerará O CONCESSIONÁRIO de suas obrigações com
terceiros,

Cláusula 20º DA PRESTAÇÃO DE CONTAS E RELATÓRIOS

O CONCESSIONÁRIO assegurará amplo e irrestrito acesso do Serviço Florestal
Brasileiro às informações de produção florestal para fins de fiscalização do cumprimento
deste Contrato, inclusive aquelas referentes à venda dos produtos florestais, garantido o
sigilo comercial,

a) O recebimento dos documentos mencionados nesta Cláusula não implica em
qualquer tipo de reconhecimento ou quitação por parte do Serviço Florestal
Brasileiro, nem exime o CONCESSIONÁRIO do cumprimento das
responsabilidades administrativas estabelecidas no PMFS.

b) A fiscalização por qualquer ente público não exime, nem diminui as
responsabilidades do CONCESSIONÁRIO quanto à observação das regras
previstas neste Contrato e na legislação brasileira.

Subeláusula 20.1- Prazo para prestação de contas
Até o 10º dia de cada mês, o CONCESSIONÁRIO enviará ao Serviço Florestal
Brasileiro documento declaratório de produção, denominado Relatório de Produção,

ainda que relativo à produção igual a zero, conforme modelo regulamentado por
Resolução do Serviço Florestal Brasileiro.

ág. 20 to 25
4 1 pág
Subcláusula 20.2- Relatório anual sobre a gestão dos recursos florestais

Anualmente, O CONCESSIONÁRIO enviará ao Serviço Florestal Brasileiro, até um
mês após completar cada periodo de doze meses de contrato, Relatório anual sobre a
gestão dos recursos florestais relativo ao manejo e a exploração dos produtos e
serviços florestais de acordo com regulamento estabelecido pelo Serviço Florestal
Brasileiro.

Subcláusula 20.3- Plano de Manejo Florestal Sustentável e Planos Operacionais Anuais

O CONCESSIONÁRIO enviará ao Serviço Florestal Brasileiro o PMFS, bem como
suas alterações, e os Planos Operacionais Anuais-POAs, em até 15 (quinze) dias
após sua aprovação pelo IBAMA,

Cláusula 21º DA GESTÃO E SOLUÇÃO DOS CONFLITOS SOCIAIS

O CONCESSIONÁRIO indicará um responsável para identificar e receber eventuais
demandas e reclamações que envolvam a unidade de manejo florestal objeto do presente
contrato ou relacionados a sua execução.

Subeláusula 21.1- Procedimento para encaminhamento de demandas

O CONCESSIONÁRIO deverá propor procedimento interno para encaminhamento e
resposta destas demandas e submetê-lo à aprovação do Serviço Florestal Brasileiro,

a) O procedimento deverá garantir a plena informação ao Serviço Florestal
Brasileiro e a transparência do processo, com a publicidade de todos os casos
tratados.

Subcláusula 21.2- Comissão especial para resolução de conflitos

No caso de não haver uma solução resolutiva do conflito da forma acima, as partes
poderão encaminhar suas demandas ao Serviço Florestal Brasileiro que instituirá uma
Comissão Especial que reunirá os interessados para eventual conciliação, na forma do
regulamento do Serviço Florestal Brasileiro,

a) Caso não seja obtida a conciliação, a Comissão Especial analisará a questão e
se pronunciará acerca da solução do conflito mediante parecer.

Cláusula 22º DAS DIVERGÊNCIAS NA INTERPRETAÇÃO E APLICAÇÃO DO
CONTRATO

Nos casos de divergências na interpretação e na aplicação dos contratos de concessão

florestal, o CONCESSIONÁRIO poderá encaminhar a questão, por escrito, à Ouvidoria do
Serviço Florestal Brasileiro que se manifestará em até 10 (dez) dias úteis.

a) O prazo de manifestação da Ouvidoria poderá ser prorrogado por igual periodo
desde que pisiicadament

V pág. 214 25
VA

Cláusula 23º DAS AUDITORIAS FLORESTAIS

As unidades de manejo florestal deverão ser submetidas a auditorias florestais, de caráter
independente, em prazos não superiores a três anos,

Subcláusula 23.1- Entidades de auditoria

As auditorias serão conduzidas por entidades reconhecidas pelo Serviço Florestal
Brasileiro, nos termos do art. 3º, XI, da Lei 11.284/2006.

Subcláusula 23.2- Custos da auditoria

O CONCESSIONÁRIO pagará os custos da auditoria em uma das duas formas a
seguir:
|. Mediante a contratação direta da entidade auditora reconhecida pelo Serviço
Florestal Brasileiro, nos termos do art. 3º, XI, da Lei 11.284/2006.

| Mediante o recolhimento anual, em conta específica definida pelo Serviço
Florestal Brasileiro, o equivalente a R$ 0,60 para cada hectare da
concessão florestal, hipótese em que o Serviço Florestal Brasileiro indicará e
contratará a entidade auditora, arcando com a parte restante dos custos
relativos à auditoria,

Subctáusula 23.3- Certificação florestal

As auditorias anuais para fins de certificação florestal dos sistemas FSC (Forest
Stewardship Council) e CERFLOR (Programa Brasileiro de Certificação Florestal)
realizadas por entidades reconhecidas pelo Serviço Florestal Brasileiro serão
consideradas como auditorias florestais,

Cláusula 24º DOS SISTEMAS DE RASTREAMENTO E MONITORAMENTO E CADEIA
DE CUSTÓDIA

O CONCESSIONÁRIO deverá implantar, até o início da execução do PMES, sistema de
monitoramento e rastreamento remoto do transporte de produtos florestais acordo com
regulamento do Serviço Florestal Brasileiro que permita identificar a localização e
identificação dos veículos que transportam produtos florestais.

O custo de aquisição e instalação do sistema de rastreamento é de responsabilidade do
concessionário, sendo estimado em R$ 7.500,00 (sete mil e quinhentos Reais) por cada
veiculo. Além deste custo inicial, concessionário arcará com O custo anual de manutenção
do sistema por cada veículo estimado em R$ 2.000,00 (dois mil Reais).

pág 22d0 25

Subeláusula 24.1 Cadeia de Custódia

O CONCESSIONÁRIO também adotará, desde o início da execução do PMFS,
Sistema de Cadeia de Custódia que permita a identificação individual da origem de
cada tora produzida no PMFS em qualquer etapa desde a floresta até o
processamento e de acordo com regulamento do Serviço Florestal Brasileiro.

Cláusula 25º DOS CONTRATOS DE FINANCIAMENTO

O CONCESSIONÁRIO poderá oferecer em garantia, em contrato de financiamento, os
direitos emergentes da concessão, nos termos do art. 29 da Lei nº 11.284/2006, até o
limite equivalente a produção florestal de um ano de acordo com o respectivo Plano
Operacional Anual aprovado pelo órgão ambiental competente,

Subcláusula 25.1- Limites para garantia

O CONCESSIONÁRIO poderá oferecer em garantia, em contrato de financiamento, os
direitos emergentes da concessão, em limite superior ao acima estabelecido desde
que expressa e formalmente autorizado pelo Serviço Florestal Brasileiro.

Subciáusula 25.2- Responsabilidade do Serviço Florestal Brasileiro

O Serviço Florestal Brasileiro não possui nenhuma responsabilidade com relação a
contrato de financiamento firmado nos moldes acima.

cláusula 26º DA INFRA-ESTRUTURA COMUM

A utilização da infra-estrutura de uso comum da Flona deve seguir estritamente o
regulamentado no Plano de Manejo da Unidade de Conservação.

Cláusula 27º DOS NOVOS ACESSOS

O estabelecimento de vias de acesso alternativas aquelas já constituídas na Flona deverá
ser precedida de autorização do Instituto Chico Mendes e do SFB, cabendo ao
CONCESSIONÁRIO instalar e manter Posto de Controle na respectiva entrada,

garantindo espaço exclusivo na instalação para o órgão gestor da Unidade, incluindo
estrutura de comunicação.

a) A utilização de estrutura viária fora das respectivas unidades de manejo

ensejará atividades de manutenção de acordo com o regulamento do Serviço
Florestal Brasileiro, excetuando-se as estradas estaduais,

/
| pág. 23de 25
Cláusula 28ºDO VALOR DO CONTRATO

O contrato possui valor estimado anual de R$ 1.683.879,00 (um milhão, seiscentos e
oitenta e três mil, oitocentos e setenta e nove reais).

Cláusula 29º DA PUBLICAÇÃO

O Serviço Florestal Brasileiro providenciará a publicação no Diário Oficial da União do
extrato deste Contrato, de acordo com o parágrafo único do art. 61 da Lei nº 8.666, de
1993, ocorrendo a despesa às suas expensas.

Cláusula 30º DO FORO

Fica eleito o Foro da Justiça Federal, Seção Judiciária do Distrito Federal, para dirimir
litígios oriundos deste Contrato, com renúncia expressa das partes a outros, por mais
privilegiados que sejam.

Cláusula 31º DA VIGÊNCIA, PRORROGAÇÃO E EXTINÇÃO DO CONTRATO

Este Contrato entra em vigor na data de sua assinatura, com vigência por 40 (quarenta)

anos, improrrogáveis.

E por estarem de pleno acordo, assinam o presente instrumento contratual em três vias
de igual teor e forma, para um só efeito.

Brasília, erga
lh

TASSO REZÉNDE DE AZEVEDO

Testemunhas

Ás das

TUIZ CESAR CUNHA LIMA OABIDF 16.752

'MARCOS WEISS BLIACHERIS — OAB/RS 52.234

E Sar Co

pág. 24 de 25
ANEXOS

Anexo | — Pollgono e memorial descritivo da unidade de manejo (Anexo 1 do edital).
Anexo || — Quantitativo e localização dos marcos de poligonação (Anexo 2 do edital).
Anexo Ill - Definição dos Produtos e Serviços objeto do contrato (Anexo 4 do edital).
Anexo IV — Lista de espécies por Grupo de Valor (Anexo 5 do edital).

Anexo V - Lista dos preços minimos e dos preços oferecidos na proposta do licitante
vencedor dos produtos madeireiros (Edital e proposta vencedora).

Anexo VI - Lista dos parâmetros de desempenho estabelecidos na proposta vencedora
(Proposta vencedora).

Anexo VII - Fichas parametrização de indicadores para fins de classificação e bonificação
no lote de concessão florestal (Anexo 12 do edital)

Anexo VIll — Sistema de Rastreamento e Controle de Cadeia de Custódia.

pág. 25 de 25

segue à jusante pela margem direita do rio Jacundã, pela distância de 1.158,32 m até p marco
M-022, de coordenadas UTM 8.998.854,997 Ne 510.632,21 E, situado à margem esquerda do
referido ria; deste segue à jusante pela margem esquerda do rio Jacundá, pela distância de
12.841,561 m, até o marco M-027, de coordenadas UTM 9.005.043,937 N e 510.032,569;
deste segue por linha reta, com o azimute & a distância de 90,000º e 1,782,586 m, até o marco
M-026, onde iniciou-se a descrição do presente perímetro,

Anexo 01 — Pág. PAGF | de NUMPAGE 4 Armbic 4

ANEXO 01
Relação dos Lotes e Unidades de Manejo que sorão licitadas

A primeira licitação para concessão em floreta pública será realizada em lote
único contendo três unidades de manejo florestal, todas localizada na
Floresta Nacional do Jamari, devidamente incluida no Cadastro Nacional de
Floretas Públicas e no Plano Anual de Outorga 2007/2008.

São as seguintes as Unidades de Manejo Florestal (UMF) objeto da concessão
florestal:

Unidade de Manejo Florestal | | Area (ha)
UM | WATB7A2
UME II 32.998,118
UME II 46.184,253

Mapa do Lote de Concessão

Anexo 01 = Pág. PAGE 1 de NUMPAGE Arabic 4 NR)

513.722,589 E, situado às margens do igarapé São Pedro; deste segue por linha reta, com o
azimute e a distância de 151,563º e 2.531,526 m até 0 marco M-007, de coordenadas UTM
8.993,587,496 N é 514.928,098 E; deste segue por linha reta, com o azimute e a distância de
180,000º e 1.825.401 m até o marco M-008, de coordenadas UTM 8.991.762,095 N e
514.928,098 E; deste segue por linha reta, com o azimute e à distância de 90,000" e 907,467
m até 0 marco M-009, de coordenadas UTM 8.991.762,095 N e 515.835,567 E, situado à
margem esquerda do igarapé do Leite, deste segue à montante do igarapé por sua margem
esquerda, com a distância de 3.581,05 m até o marco M1-010, de coordenadas UTM
8.989.681,968 N e 513.273,024 E; deste segue por linha reta, com o azimute e a distância de
0,000º e 2.896,206 m até o marco M-011, de coordenadas UTM 8.992.578,174 N e
513.273,024 E; deste segue por linha reta, com o azimute e a distância de 90,000" e 408,249
m até o marco M-012, de coordenadas UTM 8.992.578,174 N e 513.681 ,273 E; deste segue
por linha reta, com o azimute e a distância de 0,000º e 1.553,962 m até o marco M-013, de
coordenadas UTM 8.994.132,136 N e 513.681,273 E; deste segue por linha reta, com O
azimute e a distância de 270,000º e 5.018,506 m até o marco M-014, de coordenadas UTM
8.994.132,136 N e 508.662,767 E, situado à margem esquerda do rio Jacundá; deste segue à
montante do rio por sua margem esquerda, com a distância de 1.988,45 m até o marco M-015,
de coordenadas UTM 8.993.573,021 N e 508.257,636 E; deste segue por linha reta, com o
azimute e a distância de 180,000º e 4.466,089 m até o marco M-016, de coordenadas UTM
8.989.106,932 N e 508.257,636 E; deste segue por finha reta, com o azimute e a distância de
90,000" e 2.999,153 m até o marco M-017, de coordenadas UTM 8.989.106,932 N e
511.256,789 E; deste segue por linha reta, com O azimute e a distância de 180,000º e
1.520,860 m até o marco M-018, de coordenadas UTM 8.987.586,072 N e 511,256,789 E;
deste segue por linha reta, com o azimute e a distância de 219,604º e 2.967,230 m até o marco
M-019, de coordenadas UTM 8.985.299,936 N e 509.365,219 E; deste segue por linha reta,
com o azimute e a distância de 314,044º e 5.286,906 m até o marco M-020, de coordenadas
UTM 8.988.975,476 N e 505.564,985 E, situado à margem direita de igarapé afluente do rio
Jacundá; deste segue à jusante do rio Jacundá por sua margem direita com a distância de
13.253,66 m até o marco M-021, de coordenadas UTM 8.993.655,477 N e 505.209,958 E;
deste segue por linha reta, com o azimute e a distância de 46,201º e 7.512,378 m até o marco
M-022, de coordenadas UTM 8.998,854,997 N e 510.632,21 E, situado à margem esquerda do
rio Jacundá; deste segue à montante do rio por sua margem esquerda com a distância de
1.158,32 m até o marco M-023, de coordenadas UTM 8.998.098,485 N e 511.039,137 E,
situado na margem esquerda do rio Jacundá, na confluência do referido rio com igarapé sem
denominação; deste segue por linha reta, com o azimute e a distância de 90,000” e 3.535,401
m até o marco M-024, de coordenadas UTM 8.998.098,485 N e 514.574,538 E; deste segue
por linha reta, com o azimute e a distância de 0,000º e 1.880,447 m até o marco M-025, de
coordenadas UTM 8.999.978,933 N e 514.574,538 E; deste segue por linha reta, com o
azimute e a distância de 331,419º e 5.767,882 m até o marco M-026, de coordenadas UTM
9.005.043,937 N e 511.815,156 E; deste segue por linha reta, com o azimute e a distância de
90,000" e 17.185,011 m até o marco M-001, onde se iniciou a descrição do presente perímetro.

Não faz parte da área total da Unidade de Manejo Florestal 1 gleba de reserva
absoluta, descrita abaixo, cuja áreas deverá ser exclulda da referida Unidade de Manejo
Florestal:

Reserva Absoluta
ÁREA (ha): 2.567,4453
PERÍMETRO (m): 26.804,7942

Inicia-sê a descrição deste perimetro no marco marco M-026, de coordenadas
UTM 9.005,043,937 N e 511.815,156 E; deste segue por linha reta, com o azimute e a
distância de 151,419º e 5.767,882 m, até o marco M-025, de coordenadas UTM 8.999.978,933
Ne 514.574,538 E; deste segue por linha reta, com o azimute e a distância de de 180,000º e
1.880,447 m, até o marco M-024, de coordenadas UTM 8.998.098,485 N e 514,574,538 E;
deste segue por linha seca, com o azimute e a distância de 270,000º e 3.535,401 m, até o
marco M-023, de coordenadas UTM 8.998.098,485 N e 511.039,137 E, situado na margem
esquerda do rio Jacundã, na confluência do referido rio com igarapé sem denominação; deste |

Anexo 01 —Pãg. PAUL | de NUMPAGE V' Arabic 4 N

UMF Il
Mapa e Memorial Descritivo

=

(memorial descritivo passível de ajuste de poligonal após demarcação)

O limites da Unidade de Manejo Florestal são descritos partir das Cartas
Planialtimétricas em escala 1:100.000, do DSG: SC 20-V-A-IV, SC 20--D-ll; e IBGE; SC 20-
X-A-IV, SC 20-X-C-IV, SC 20-X-C-l.

Unidade de Manejo Florestal Il (dois)
ÁREA (ha): 32.998,1182
PERÍMETRO (m): 142.786,0740

Inicia-se a descrição deste perímetro no marco M-001, de coordenadas UTM
9.005.043,937 N e 529.000,167 E, referenciada ao Meridiano Central 63º W, deste segue por
linha reta, com o azimute e a distância de 180,000º e 25.620,276 m até o marco M-002, de
coordenadas UTM 8.979.423,659 N e 529.000,167 E; deste segue por linha reta, com O
azimute e a distância de 270,000º e 246,382 m até o marco M-003, de coordenadas UTM
8.979.423,659 N e 528.753,786 E, situado na cabeceira do igarapé sem denominação, deste
segue à jusante do igarapé pela margem direita, com a distância de 6,483,24 m até a
confluência com igarapé sem denominação; deste segue à montante do igarapé pela margem A
esquerda, com a distância de 3,492,23 m até o marca M-004, de coordenadas UTM A! |
8.983.875,062 N e 524.087,484 E, situado na confluência de igarapé sem denominação com (/ |
Igarapé sem denominação; deste segue por linha reta, com o azimute e a distância de 0,000º e f| | /
1.330,373 m atê o marco M-005, de coordenadas UTM 8.985.205,435 N e 524.087,484 E,
situado à margem direita de afluente do igarapé Forquilha; deste segue à jusante do referião /
igarapé pela sua margem direita, com a distância de 14.667,71 m até a confluência com
igarapé São Pedro; deste segue à montante do referido igarapé pela sua margem esquerda,
com a distancia de 2.868,91 m até o marco M-006, de coordenadas UTM 8.995.813,562 N e N

N,
Anexo 01 —Pág. PAGE 1 de NUMPAGEY Arabic 4 N x
à
N
ANEXO 02

entação para demarcação da unidade

de manejo

As unidades de manejo florestal serão demarcadas com marcos geodésicos pelo
Serviço Florestal Brasileiro antes do início das operações de manejo florestal.

O concessionário será responsável pela instalação dos marcos de poligonação sob
orientação do Serviço Florestal Brasileiro.

A tabela abaixo indica o numero de marcos a ser instalado em cada uma das

Unidades de Manejo Florestal.

Marcos Geodésicos Marcos de Poligonal |
una do Lnnaio (Serviço Florestal Previstos
Brasileiro) (Concessionário)
UMF Il at; 60

A seguir são apresentados os mapas contendo as poligonais e a representação dos

marcos geodésicos e de poligonaç

ão para cada unidade de manejo florestal.

UMF Il
Mapa com Marcos Geodésicos e Marcos de Poligonação

E K Wi " e ua
+ o 1
)
]
i
|
]
h
!
|
t
Ata !
TT LagendE E
[6% morar
| EI finabrano :
| | Mercos da UMF 2
Tpo
UM csstmica pm
A Prsoeuçõo tem
! ]
ah |
E Utada ont |
T. no o) = = Cod +

Página 2 de 2 )
A

ANEXO 03
Objeto ida concessão florestal =

Produtos e Serviços

Produtos

1.1. Madeira em Toras

Definição: Seção do tronco de árvores com diâmetro acima de 30 cm, normalmente
cilindrica, podendo apresentar defeitos ou anormalidades na forma, na superficie e nas
extremidades.

Condições Especiais e Exclusões:

A. A utilização de espécies madeireiras que também sejam provedoras de produtos não
madeireiros de uso exclusivo da comunidade local devem ser manejadas de forma a
garantir a produção sustentável destes produtos não madeireiros.Provisões especiais
neste sentido deverão constar do PMFS.

1.2. Material Lenhoso Residual da Exploração Florestal

Definição: Parte aérea da árvore de natureza lenhosa (madeira) não superior a 30 cm de
diâmetro, resultante da exploração florestal, excetuando-se a madeira em tora.

Condições Especiais e Exclusões:

A. Quando o material lenhoso for destinado a produção de carvão, o processamento deverá
ser realizado dentro da unidade de manejo florestal em local a ser definido
conjuntamente pelo Serviça Florestal Brasileiro e Instituto Chico Mendes e deverá ter
processo de licenciamento ambiental específico.

B. Material lenhoso comprovadamente destinado pelo concessionário ao uso, sem ônus,

como lenha para fins energéticos de subsistência das comunidades locais poderá ter
descontado 90% no preço por tonelada a ser pago ao poder concedente.

1.3. Produtos Florestais não Madeireiros

Definição: Produtos florestais vegetais não lenhasos, incluindo folhas, ralzes, cascas, frutos,
sementes, exudatos, óleos e resinas.

Condições Especiais e Exclusões:

A. As plantas localizadas em rochas expostas dos afloramentos rochosos dos Granitos
Rondonianos estão excluídas do objeto da concessão e não poderão sor exploradas
pela singularidade dos habitats especialmente no que se refere ao alto grau potencial de
endemismo,

B. As seguintes espécies estão excluldas do objeto da concessão e não poderão ser
exploradas pelo concessionário por se tratar de produto de uso tradicional de
subsistência das comunidades locais:

(a) Açai - Euterpe precatória ou Euterpo oleracas
(b) Castanha do Para — Bertolethia excolsa

ANEXO OS - Pág, |) de 35 |

C, Os produtos não madeireiros das seguintes espécies só poderão ser explorados pelo
concessionário em projetos que contem o envolvimento direto da comunidade
local de acordo com regulamento do Serviço Florestal Brasileiro:

(a) Bacaba — Oenocarpus bacaba

(b) Cipó — Heteropsis flexuosa

(c) Patauá — Oenocarpus bataua

(cl) Buriti - Mauritia floxuosa LE - (Sin.: Maurítia vinifora Mart, J

(o) Tucumã — Astrocaryum aculeatum

(f) Paxiúba — Socratea oxhoriza (Mart) H. Wendi.

(9) Inajá — Altalea maripa (Aubl) Mart. - (Sin.: Maximiliano rogia Mart)

(h) Murumuru — Astrocarytum murumurt Mart.

(il Babaçu — Attalea speciosa Mart. Ex Spreng. - (Sin.: Orbgnya martiana
Barb.Rodr.)

ti) Copalba = Copaifera spp

D. Será garantido acesso regulado gratulto à comunidade local para coleta de produtos
não madeireiros das espécies listadas nos itens 1.3B e 1.3€ acima essenciais a sua
subsistência bem como a coleta de sementes para produção de biojóias,

E. Será garantido acesso regulado gratuito as instituições públicas para coleta de
sementes para fins de produção de mudas sendo vedada a estas instiluições a
comercialização das sementes coletadas.

F. As seguintes espécies só poderão ser exploradas mediante o estabelecimento de
medidas especificas e especiais para garantia de sua reprodução e manutenção na
floresta. O PMES deve prever medidas de proteção destas espécies durante as
atividades de exploração florestal:

(a) Cocoloba — Cocoloba latifolia Lam..
(b) Mungubarana — Bombax paraense Ducke

G. A coleta de sementes de espécies que são objeto da exploração para fins
madeireiros deve estar associada a medidas que prevejam a manutenção de estoques
de semente que garantam a adequada regeneração das espécies pós exploração
florestal.

2. Serviços
Condições Gerais

e Os serviços objeto da concessão descritos abaixo são restritos às unidades de manejo
florestal.

e Qualquer atividade que Inclua uso de áreas fora da unidade de manejo (exceto para fins de
trânsito à caminho da UMF) estarão sujeitas a regramento específico definido pelo Instituto

Chica Mendes podendo inclusive ensejar pagamento de taxas de acesso conforme
regulamento do instituto.

24, Hospedagem

Definição: empreendimento de apoio à estada de visitantes que atenda a requisitos de
sustentabilidade socioambiental em sua arquitetura e infra-estruturas físicas e de serviços.

Condições Especials e Exclusões: ,

e Só serão permitidas instalação de hospedagem com construções de baixo impacto,
tórreas ou com no máxima um andar superior e que estejam localizadas em áreas já

ANEXO 03 - Pág. 20 de 3
desflorestadas ou que foram abertas em decorrência das atividades imprescindíveis de
manejo florestal.

2.2. Esportes de Aventura
Definição: atividades fisicas de aventura na natureza que compreendam e respeitem os
diversos aspectos ambientais envolvidos na sua operação, como a utilização adequada das
características geofísicas e biológicas dos espaços naturais e o uso de equipamentos e
técnicas de minimo Impacto (ex. trilha, rappel, arvorismo).
Condições Especiais e Exclusões:
o Atividades que envolvem instalação de equipamentos associados a vegetação (ex.

arvorismo, ganchos permanentes para prática de rappel) devem estar previstas no PMFS
ou no POA e devem ter autorização prévia do Serviço Florestal Brasileiro.

2.3. Visitação e Observação da Natureza

Definição: programas de vivências e práticas que promovam à interpretação ambiental,
respeitando os diversos aspectos ambientais envolvidos na sua operação.

Condições Especiais e Exclusões:

+ Asvisitas com objetivo específico de pesquisa e educação ambiental munidas de
autorização do Instituto Chico Mendes não serão objeto de serviços pagos devendo ser
garantido o acesso gratuito e regulado a área.

e Qualquer atividade de visitação que Inclua áreas fora da unidade de manejo (exceto para
fins de trânsito à caminho da UMF) estarão sujeitas a regramento específico definido
pelo Instituto Chico Mendes podendo inclusive ensejar pagamento de taxas de acesso
conforme regulamento do instituto.

ANEXO 03 - Pág.3ri de 3
Lista de

ANEXO 04
Espécies e Grupos de

Yabeta 1 - Lista de Espécies por Grupo de Espécies

Espécies

grupo do | Nomo Comum Nomo Cientifico

Cedra mara Codreis spp

1 Cadro rosa Ceciresta fissílis
Touro rost Ani Burchesit
“Angolim pedra Dinizia excelsa
Cumará Dipteryx odorata
Nauha Mezilaurus itauba

z «Jatobá - tutal - açú Hymencae combaril
Louro Gcotes spp.
Muiracatiara [ astromium tocointei
Sucupira amarela — ie nitida
Abiarana Pouteria spp
| Abiorana branca Poutoria surinamensis
Abiorana vermelha Pouteria caimito
Acariquora Minquarta guianensis
fere amargoso Rrosimun amplicans
Angelim rojado Bitheceltobium racemosum
Brou mescla Prostium titoiotatum
Breu vermalho Protium spp
Caipó Licenis canoscens
Castanha de macaco Couropita guiansnsis

3 | Copaiha Copaifera munguga
Cupluba Goupia giabra
Escorrega macaco Peltogyne peniculata
Gueriuba Clanisia racemosa
ditó Buerea luborcutata
Massaranduba Menilkara hubec
Raviratinga Olmedioperebea seferophyita
Poraroca - jutal Dialium guianensis
| Roxinho! Pau-roxo Feltogyne tesoiatei
Sucupira preta Diplotrepis purpure
Tava vesmelho/Tauari Couratari puichra
Ann — | Symphonia giobuieca
Angelim amargoso Valaireopsis speciosa
Cajuaçã - cajul Anecardium gigantaum
Fava branca Padia spp
Fava ferrca Parida spp

E) Fava vermelha Parkia spp
Faveira Vatairoa paraensis
Macupa Simarouba amara
| Piquiá Carpocar viliostro
Plquisrana Caryocar gtabrum
Ucuuba Virola carinata

ANEXO 04 - pág. IM de 3

Tabela 2: Distribuição do volume p! hectare em classes de diâmetro e para o
total por espécies,

Nomo Comum Nomé Clontífico Tua] a
É João | são | 105,0

Cedro mara Codrela spp or] 02% 3,222 | 6,754
Cedro rosa Cocrolia fist 0,067| 0135 0,000] 0,833
Louro rosa Aniba burcheti 0056] o-t89 0,000] 0,245
Angelim pedra Dinizia excolsa 0687] 0.604 Daio | ss |
Cumarú Dipteryx odorata 0,528 0,548 0,000) 2,122
[Itauba Tezitauros itauba Daso| 0,595 0,000 4,387 |
Jatobá - tutai - açú Hymensae cowrbari! 0,321 0,108 0,000 | 1,575
Louro Ocotes spp. ares) Dam 0,900 | 1,300 |
| Rauiracatiora Astvonium lecointei 1,389] 4,701 n,000| 6187
[Sucupira amareta Bouidlichia mitida 0,452] 0,000 0,000 | 0,452
Abiorana Pouteria spp 1471| Atiá 0,000 | 3,422 |
Ablorana branca Pouteria surinamensis 0.254] 0,000 0,000 | 0,399
[Abiorana vermalha | Pouteria osimito 0,210] 000 0.000] 0,391
Acariquara Minquarta guienênsis 0692) 0,665 0,000] 1,470
Amapá amargoso Brasimun amplicana 0498] 0,801 0,000 | 1,482
Angolim rajado Fitheceliobium racemosum 0,090 0,000 0,872] 0,762
[ Breu mescla Protium tritototatum o.100| 0,000 0,000 | 0,400
Brou vermolho Protium op 0,264] 0,081 0,000] 0,345 |
Cadpé Licania canescens 0,076] 0.052 0.000 | 0,140
[Castanha de macaco. | Couropita guianonsis o124| 0,000 0,927 | 1,763
Copaíba Copsitera multjuga 1,089] 0,977 0,000] 2,455 |
Cupiubs Goupia glabra 0,059) 0.126 0,000 | 0,699
[Escoroga macaco | Peitogyne panteuiata 0.052] 04103 0,000 | 0,155
Gunriuba Clarisia racemosa 225) 0.946] 0,338] 0291] 0,000] 0,000] 0,000] 2,804
E Guarea tuborcuiate t 0060] 0155] 0000] 0000] 0,000] 0,000| 0,000] G21%
| Massaranduba Manilkara hubori 0,195 0,213 0,000 n,000 | 0,000 ndo 0,000 | 0,408
Muiretinga Dimedloporebea sclerornyia | 0206| 0000] 0000] 0.000] 0,000] 0000] 0,000] 0,206
Pororaca - jutai Dialium guianensis 1618] 1.055] 1071| 0000) 0.246] 0.000] 0.000 3,890 |
Roxinhof Pauroxo | Petogyne fecointei 205] 1520] 0322] 0,391] 007] 0,000] 0,000| 6,045
Sucupira preta Diplatropis purpure 0026] 1,124] 0,165] Dono] 0,000] 0.000] 0,000] 1,926
Tauari vermelho/Tauari | Couratar pulchra 0,560 0,697 0,794 0,174) 0813] 0,97 0,723| 4732
Anani Symphonta globullora E 0,304 | 0,000] 0,000] qa00] 0,000

Angolim amargoso Valaireopsis speciosa 0,373 0,597 0,162 0,000 | 0,000

Cojuaçã - cajut Anavardium giganteum 0200) D119| 0000] 0.000) 0,000 0,000]

Fava hranca Partia sop 0750] 0598] 1010] 44000] 0.009] 0,000| 0.000

Fava ferrea Para spp 0131] 0454] 0000] 0433] 1,063] 1,592] 5,088

| Fava vermelha Partida spp 0,000 0,075 0,161] 0,000 | 0,000] 0,000 1,231

Faveira Vatairga parsensis 1194] 1.903] 0.904] 1,508] 0584] 0,000] 0,544

Marupa Simarouta amara 0,355] 0437] 0,000] 1,469] 0.000] 0,000 | 0,000

Piquiá Caryocsr viliasum 0,188 0,275 n.asa 0,245) 0,000 0,000 i 0,000
Piquiarana Coryocar gisbeum vi6o| 0.000) 0000) 0,000] 0,000] 0.000] 0,000

Ucuuha Virofa carinata | 0,243 0,105 0,000 0,000] 0.000 | ,0,000 0,000| 0,348
somaTÓRIO Ê [ zoris| 19850] 12090] 7433| 6,037 [(a,ães 13,726 | 82,693

ANEXO 04 - pág. 2. do32

Tabela 3: Distribuição do volume por grupos de espécies

Grupo 4 ER
Grupo 2 + is
Grupo 3 . | 22,91
| Grupo 4 25488
Total 1 82,693

ANEXO 04 - pág, Hide 3u

ANEXO 05

Lista'dos preços mínimos e dos preços oferecidos na proposta
do licitante vencedor dos produtos madeireiros = UM

[pl]

Lista dos preços mínimos do edital

Grupo 01 R$ 75,00
Grupo 02 R$ 45,00
| Grupo 03 R$ 30,00
Grupo 04 R$ 15,00

Lista preços oferecidos na proposta do licitante vencedor dos produtos

madeireiros

Grupo 01 R$ 116,00
Grupo 02 R$ 73,00
Grupo 03 R$ 56,00
Grupo 04 R$ 29,00

ANEXO 06
Lista dos parametros de desempenho estabelecidos na
proposta vencedora = UMEIL
Indicadores para a UMF Il
[AM Parcelas Permanentes (hectares) — 70 |
AZ | Impacto da exploração (%)-5,2
A3 | Investimento Social (R$Mectare/ano) — 2,00
A4 | Geração de Empregos Locais (4a) = 90
[AS Geração de Iimpregos totais (número) - 145
| Produto Madeira (s/n) = sim
AG | Material lenhoso (s/n) — sim
Produto não-madeira (s/n) sim
LA? Número de Espécies Exploradas 27 7
Hospedagem (s/n) - não
AS | Esportes de aventura (s/n) — não
| Visitação (sin) - não
A9 | ator de Agregação de valor (índice) —7,33 E

Ameixa 06 - pág. Lu! dao

ANEXO 07
Fichas parametrização de indicadores para fins de
classificação & bonificação no lote de concessão florestal

Indicadores para classificação*

AÍ | Monitoramento da dinâmica de crescimento e da recuperação da floresta |
AZ Redi de danos à flore! janescente durante a exploração florestal

A3 | Compra e contratação de insumos locais

A4 | Geração de empregos locais

AS | geração de empregos da concessão florestal
AG || Diversidade de produtos explorad unidade de manejo florestal.
A7 || Diversidade de espécies exploradas na unidade de manejo florestal.

AS Diversidade de serviços explorados na unidade de maneio florestal.
A9 | Grau de processamento local do produto.

Indicadores exclusivos para bonificação
B1 Apoio e participação em projetos de pesquisa
B2 || Política afirmativa de gênero 1

B3 Fornecimento de matéria prima para utilização pela indústria local

B4 Implantação e manutenção de sistemas de gestão e desempenho de qualidade
“| sociambiental
os sublinhados também se aplicam para bonificação

Total de Indicadores para Classificação: 9

Total de Indicadores para Bonificação: 11

Anexo O7- pág. 17 de

Tabela de Bonificação

lnelçador oniicação
M Muniloramanto da ditâmica de crestiment é recuperação da oresta a%
| A2 | Redução de danos à floresta remenesconte durante a exploração florestal 5% |
AS | Geração de empregos da consossão florestal ELA
AS | Diversidade de produtos explorados na unidade de manejo florestal. a
A? | Diversidade de ospécias exploradas na unidade do manejo florestal. 3%
As | Diversidade de serviços oxplorados na unidade de manejo florestal 3%
Bi | Apoio e participação em projetos do pesquisa 2%
B2 | Implementação do Programas de conservação da fauna na UMP 2%
B3 | Política asimotiva do gênsio 3%
Rá | Fumecimanto de matéria pima para utilização pela Indústria local 5%
es | implantação manutenção de sistemas da gestão o desempenho da qualidade 10%
saciambiontal
Total Máximo de Bônus 42%

Anoxo 07 - pág, 24 de 26u1

Ficha deicaracterização de indicador de olassilicação

A-1

1. Identificação

Critório Menor Impacto Ambiental

a]
Indicador Monitoramento da dinâmica do crescimento e da recuperação da floresta
Parâmetro Área de monitoramento com Sistema de Inventário Florestal Contínuo por

Parcelas Permanentes

Aplicação (x) Eliminatório (x) Classificatório | (x) Bonificador

2. Parametrização

Área de parcelas permanentes que compõe o Sistema de Inventário Florestal

Descrição do Continuo (IFC) para monitorar a dinâmica da floresta.

Parâmetro Sistema de Inventário Florestal Continuo deve seguir as diretrizes definidas
pelo Serviço Florestal Brasileiro (em apêndice desta ficha).
Área de parcela permanente implantadas inferior ao minimo de:

ja UMF | - 16 hectares
Elminação UME || = 30 hectares
UM IIl - 45 hectares

A pontuação será equivalente a área de parcelas permanentes a ser
instalada além do mínimo exigido (ver parâmetro de eliminação acima)

segundo a seguinte formula:
App? = AppMin 1.
=| SE SE —— |*Pmax
anta ga (is — AppMin

Senda:
AppP — Área de Parcelas Permanente Proposta
AppMin - Área de Parcelas Permanentes Mínima
UME |- 16 ha / UME ||=30 ha 4 UMP 1 —45 ha
Classificação Applitax - Área de Parcelas Permanentes Máxima para efeito de
pontuação
UMF |= 32 ha / UMF I=70 ha / UMP ll — 90 ha
Pinax— Pantuação máxima

Exemplo:

O licitante para UMF | propõe 24 hectares de parcelas permanentes (total
de pontos possível é de 50);

Pontuação = = 25 pontos |

Anexo UT» pág. 37 de 250] t

Prazo de A implantação do sistema de parcelas permanentes será verificada no 24
Apuração mês após a assinatura do contrato quando pelo menos 5 parcelas devem ter
Inicial Inicial sido instaladas.

O concessionário que atingir os seguintes indices de desempenho farão juz a
um desconto de 3% no valor do m3 de tora produzido:

Bonificação UMF| - instalação de 2 hectares de parcela permanente por UPA

UM Il e III - instalação de 3 hectares de parcela permanente por UPA

3. Meios de Verificação

Poderão ser utilizados individualmente ou cumulativamente, entre outros, os seguintes meios
de verificação:

«, Plano de Manejo Florestal Sustentável e Plano Operacional Anual onde deve constar o
planejamento das atividades relacionadas à implantação e medição das parcelas
permanentes.

e Relatórios das medições das parcelas permanentes.

e Mapa de localização das parcelas permanentes.

e Verificação em campo das parcelas permanentes.

4. Definições
Tormo Definição

Parcelas com localização e demarcação permanente no campo, onde
Parcelas são realizadas medições periódicas de uma série definida de variáveis
permanentes para fins de acompanhar a evolução da dinâmica da floresta. Em geral,

são coletados dadas dendrométricos, como o diâmetro a altura do peito
(DAP), além de outras variáveis de interesse à silvicultura.

Anexo: Diretrizes para a implantação de Sistema de Inventário Florestal Continuo para o
monitoramento do crescimento e produção da floresta

1. O Sistêma de Inventário Florestal Continuo deverá sor basoado na instalação a medição ds parcelas
harmanentos para o monitoramento da dinâmica de crescimento o produção da floresta menajada;

2 O Serviço Florestal Brasilalio adotará as diclrizes para Instatação e modição do parcitas permanentes
Indisadas para llarestas manejadas na Amazônia Brasileira a ser elaborado com base om diretcizos de
EMBRAPA. (Silva ot al, 2005) e IBAMAIPROMANEJO (IBAMA, 2006) e disponinilizadas em formato digitel
no site wyntflorastalgow.br;

3. A Ihistahição é medição de parcelas pormanentos devará ser feila por equipes capachadas o treinadas nes
edicao regionais, de mado a garantir a neurácia dass medições o a manutenção das parcelas, duranto todo
à periacio do contrato de concessão florestal;

4. Vo total do parcelas permanentes, & hectares (de. & à 20 parcelas, dependendo do tamanho das parcelas)
LAO ualabeleçidas em área de Reserva Absoluta (quo não sorá explorada) em local 1 sor definido pelo
Serviço Florestal Brasileira;

5. O armszonamento dos dados coletados deverá ser felto de forma adequada a garantir a segurança e
qualidada dos dados, assim como a sou processamento até no máximo um ana após cada medição;

6: O concessionário anviará ao Serviço Florestal, a cada ano, cópia digital e impressa dos dados coletados de
parcelas pormanintos no ano anterior q relatório informativo do Sistema de Inventário Florestal Continuo.

Anoxo DT - pág. 4. do 26

Ficha dalcaraclerzação de Indicadonde classificação

A-2

1, Identificação

Critório Menor Impacto Ambiental

Indicador | Redução de danos à floresta romanescente durante a exploração florestal

Parâmetro | Area impactada por atividades de exploração na UPA

Aplicação | (x) Eliminatório (x) Classificatório (x) Bonificador

2. Parametrização

Proporção de áreas de florestas aberta para a implantação de estradas
secundárias, trilhas de arraste, pátios e pela derruba em uma Unidade de
Produção Anual

Desuitdado O impacto das estradas secundárias. trilhas de arraste e pátios será
considerado para efeito de eliminação e de classificação.

O impacto da derruba (clareira aberta pela queda da arvore) será considerado
para efeito de bonificação

A área impactada par estradas secundárias, trilhas de arraste e pátios deve
Eliminação ser de no máximo 8% da área da UPA.
A área impactada pela derruba deve ser no máximo 10% da área da UPA.

O critério para pontuação será dado pela relação inversa ao dano. O licitante
que apresentar a proposta de menor impacto entre todos os licitantes
receberá 100% dos pontos e os demais receberão uma proporção de pontos
relativos a melhor oferta:

Pontos =

Sendo:

PLic — proposta do licitante (%)
PMV— proposta de menor valor (3%)
TPP — total de pontos possíveis (50 pontos)

Classificação

Exemplo:

Proposta do licitante é de 7% de dano e a menor proposta foi de 6% de dano
(total de pontos possivel é de 50):

Pontas = = 25 pontos

Anexo 07 - pág: SLI da 260 N

Prazo de

Apuração
Inicial inicial

A avaliação do cumprimento do compromisso será feita a partir do 24º mês
de assinatura do contrato.

Bonificação

O critério de bonificação será aplicado quando a área impactada pela derruba
for menor do que 10 % da área da UPA. A cada um ponto percentual de
redução % da área impactada haverá um desconto sobre o valor por mº do
produto madeira de acordo com os seguintes parâmetros:

Se área impactada for de 9% o desconto no preço da madeira será de 1%
Se área impactada for de 8% o desconto no preço da madeira será de 3%
Se área impactada for de 7% ou menos a desconto na preço da madeira será
de 5%

3. Meios de Verificação

Poderão ser utilizados individualmente ou cumulativamente entre outros os seguintes meios de

verificação

e Verificação do Plano de Manejo Florestal Sustentável e do Plano Operacional Anual
que onde é apresentado o planejamento da colheita florestal

e Relatórios anuais

e Vistorias de Campo

4, Definições

Termo

Definição

Trilha (ou ramal) de

Trilha aberta pelo trator durante a operação de arraste de toras.

arraste
Estradas E à a
Secundárias Equivalente as trilhas de arraste, mas de caráter permanente.
Local de armazenamento de produtos florestais na floresta antes do
Pátio transporte para unidade de processamento. Em geral compõem uma
àrea de cerca de Já de hectare.
Ato que tem como consegiiência a queda da árvore selecionada.
Derruba Técnicas como a da derruba direcional planejam o local da queda das
árvores evitando que as espécies ao redor sejam atingidas.
Unidade de Produção Anual. Termo usado em planos de manejo
UPA florestal sustentável para designar as área resultante da subdivisão

operacional da área de manejo florestal, destinada a ser explorada em

um ano. ]

Anexo 07 - pág. Gr! do 261
Fiohaldelcaraclerização de inaleador de classificação

4. Identificação

Critério Maior Benefício Social
Indicador Investimento em infra-estrutura e serviços para comunidade local
Parâmetro Valor investido na comunidade em bens e serviços definidos a partir de
audiências entre a comunidade tocal, poder público local e concessionário.
- E
Aplicação () Eliminatório (x) Classificatório | () Bonificador

2. Parametrização

Descrição do
Parâmetro

Valor investido na comunidade em bens e serviços, além daqueles
decorrentes de obrigações oriundas do contrato de concessão. São válidos
investimentos definidos a partir de audiências entre a comunidade local e com
a anuência do Conselho Consultivo da Floresta Nacional do Jamari.

Será contabilizado o valor depositado anualmente em conta bancária
específica do concessionário para este fim.

O Valor será expresso em reais (R$) por hectare de concessão.

O Serviço Florestal regulamentará as caracteristicas das audiências públicas
destinadas para definir os investimentos previstos neste parâmetro.

Eliminação

Este indicador não possui caráter eliminatório.

Classificação

O maior valor proposto, expresso em RSlha receberá 100% dos pontos e as |
demais propostas receberão pontos praporcionais a maior proposta.

Plie
Pontuação = (e ) TP

Sendo:
PLic — Proposta Licitante
MP — Maior proposta
TP — Total de Pontos do Indicador

Exemplo:
Maior proposta sendo R$ 5,00ha e a proposta do licitante sendo R$
4,00/ha (máxima de pontos possivel é 40):

4
Pontuação de A = E + d0= 32 pontos |

]

|

X
Anexo 07 - pág. 70 de 24 !

Prazo de
Apuração Será apurado anualmente a partir do 24º

Inicial
Bonificação Este indicador não possui caráter bonificador.

mês do contrato de concessão.

3. Moios de Verificação

Poderão ser utilizados individualmente ou conjuntamente:
e Extratos da conta bancária exlusiva
e Atas de reuniões da conselho consultivo da Flona e da:
e NVerificações em loco dos investimentos

s audiências públicas

4, Definições

na.

Anexo O7 - pãg. SL do 260
Fich

arde caraoterização de indicador delelassificação

1. Identificação

Critério Maior Benefício Social

Indicador Geração de empregos locais

Parâmetro Proporção de empregos locais gerados

Aplicação (.) Eliminatório (x) Classificatário ( ) Bonificador

2. Parametrização

Descrição do
Parâmetro

Proporção de empregos gerados localmente nos municipios de abrangência
do lote de concessão: Cujubiin e Itapuã do Oeste.

A proporção é dada pela razão entre o somatória do estoque líquido de
empregados locais no perlodo janeiro a dezembro pelo somatório do estoque
liquido total de empregos entre janeiro e dezembro.

Indice de Empregos Locais (IEL) =

Sendo:

NEL = número de empregados locais no mês
NET = número total de empregados no mês

Obs. Número de empregados deve ser calculado considerando
estoque de empregados no início da més somado ao número de
contratações efetivadas e o subtraindo-se a número de demissões
realizada.

Eliminação

Este Indicador não possui caráter eliminatório. Contudo, o contrato prevê a
obrigatoriedade de se atingir o IEL de 80% ao completar 10 anos de
assinatura do contrato, Este Índice devera a partir de então ser mantido até o
final do contrato.

Classificação

O concessionário que apresentar maior IEL a ser atingido no 24º mês do
contrato de concessão, receberá 100% pontos e os demais candidatos
receberão pontuação proporcional a ela.

Pontuação =

Sendo |
IELLic— Índice de Empregos Locais do licitante
IELMP — Índice de Empregos Locais da Melhor proposta |
TP — Total de pontos possivel do indicador |

Em

y

|
Anoxo 07 - pág. SL! de 267 |
|

[)
Exemplo:

IEL do licitante é de 30% e a melhor proposta foi de 50% (total de pontos

possível é de 40)
30%
ão =|, [40 =
Pontuação ( E a) 24 pontos
ea Será apurado após o 24º mês da concessão. O indicador será verificado
Apuração
Inicio anualmente até o final do contrato,

Bonificação Este indicador não possui caráter bonificador,

3. Meios do Verificação

Poderão ser utilizados individualmente ou conjuntamente:
e Registros em carteira trabalho

e Folha de pagamento
e Título de Eleitor

4. Definições

Termo

Definição

Empregados Locais

Empregado com habitação nos municipios. de abrangência da
do lote de concessão, comprovado pelo titulo de eleitor, no
mínimo 12 meses antes da admissão na empresa ou 24
meses antes da apuração.

Para o cálculo será considerado os trabalhadores da Unidade
de Manejo Florestal e os trabalhadores das unidades de
processamento do concessionário. As unidades de
processamento devem atender às seguintes condições: (1)
estejam localizadas nos municipios de Cujubim ou Itapuã do
Oeste; (ii) processem pelo menos 30% do volume dos
produtos florestais oriundos da concessão florestal.

No caso de consórcio podem ser consideradas os dados das
empresas que compõem o consórcio e atendam as
condições acima.

Anes 07 - pág. 10: da 2607
Ficha de caracterização (de indicador de dlassificação

1. Identificação

Critório Maior Benefício Social

indicador Geração de empregos da concessão florestal

Parâmetro Estoque médio de empregados com registro em carteira

Aplicação () Eliminatório (x) Classificatório (x) Bonificador

2. Parametriza

ção

Estoque de empregos com carteira assinada na indústria e na UMF vinculadas
à concessão.

O cálculo é dado pelo somatório do estoque médio de empregos diretos
mantidos pelo concessionário entre janeiro e dezembro em indústria localizada
nos municipios de abrangência do lote de concessão (Cujubiin e Itapuã do
Oeste) e nas atividades de manejo florestal dentro da unidade de manejo
objeto da concessão florestal.

Nas atividades de manejo podem ser contabilizados os empregados

Descrição do | contratados diretamente por empresas com contrato assinado com o
Parâmetro concessionário para prestação de serviço relacionada à execução do Plano de
Manejo Florestal Sustentável, realizadas dentro da UMF.
Estoque de Empregos (EE) =
Sendo:
EEI = estoque de empregos na industria
EEF = estoque de empregos na UMF
Eliminação Este indicador não possui caráter eliminatório.
A maior proposta de EE receberá 25 pontos e as demais propostas serão
pontuadas proporcionalmente a ela,
Exemplo:
Classificação | EE do licitante é de 450 e a melhor proposta foi de 500. Total de pontos
possivel é 20,
450),
=| |*20 =
Pontuação Em 18 pontos
Prazo de À |
Apuração Será apurado a partir do 36º mês da concessão. |
Inicial | y
UT
' 1
Anexo 07 - pão. Licsda zen | |

| Caso o concessionário supere o compromissa proposto em forma de oferta no
Edital, será atribuído a ele desconto no preço da madeira, conforme as
relações que seguem abaixo:

1% do preço do metro cúbico da madeira.

Bonificação b) EE de 50% a 79,99% acima da proposta ofertada no edital - desconto de
2% do preço do metro cúbico da madeira.

c) EE de 80% acima da proposta ofertada no edital- desconto de 3% do
preço do metro cúbico da madeira.

Desconto será mantido enquanto perdurar a superação do compromisso.

a) EE de 20% a 49,99% acima da proposta ofertada no edital - desconto de

3. Meios de Verificação

Poderão ser utilizados individualmente ou conjuntamente:
» Registros em carteira de trabalho
e Folha de pagamento

4. Definições

Tormo Definição

Média mensal de número de empregados na unidade de
processamento do concessionário nos municípios de
abrangência da concessão. E considerado o estoque de

descontadas as demissões ocorridas no mesmo mês.

Só serão contabilizadas as unidades de processamento que
Fanauáão empregos na efetivamente processem pelo menos. 30% do volume de
o produtos oriundos da concessão florestal,

No caso de consórcio podem ser contados os empregados
das unidades de processamento das empresas que
compõem o consórcio e que efetivamente processam
produtos oriundos da concessão florestal.

empregos no início de cada mês somando-se as admissões e

Saldo liquido mensal de Diferença entre as admissões feitas nas indústrias e floresta
emprego vinculadas à concessão e as demissões feitas na indústria e
na floresta vinculadas a concessão.

Anexo 07 - pág. 120 da 2601

J

Fic

haide caracterização de Indicador de elassilicação

A-6

4. Idontificação

Critório Maior oficiência

Indicador Diversidade do produtos explorados na unidado de manejo florostal.
| Parâmetro | Número de produtos explorados

Aplicação |() Eliminatório (x) Classificatória (x) Bonificador

2. Parametrização

Categorias de produtos explorados na unidade de manejo florestal. São três
as categorias previstas:

Categoria 1; madeira em tora;

Categoria 2; material lenhoso residual da exploração (desde que o

Descrição do a
volume explorado seja de no mínimo 30% do volume da
Rargmetto: madeira em tora extraída);
Categoria 3: produtos não-madeireiros (desde que represente, no
minimo, 5% do total pago ao poder concedente referente à
madeira em tora auferida na concessão).
Eliminação Este indicador não possui caráter eliminatório.
A pontuação é acumulativa segundo a seguinte classificação:
Categoria 1: 12 pontos
Categoria 2: 16 pontos
Categoria 3; 12 pontos
Classificação | Exemplo:
Licitante se compromete a explorar produtos da Categoria 1 e 2. O total
máximo de pontos é de 40.
Pontuação = 12 +16 = 28 pontos
[ER al A avaliação do cumprimento do compromisso será feita a partir do 36º mês
puras de assinatura do contrato.
Inicial
Aplicar-se-á o seguinte critério de bonificação de acordo com a superação de
Bonificação compromisso contratual:

e Categoria 3; produtos não-madeireiros: Desconto de 3% sobre o
valor por mº da madeira em tora,

/

3. Meios de Verificação

Anexo D7 - pág. 130 de 267 | |
|

Poderão ser utilizado:

de verificação

s individualmente ou acumutativamente entre outros os seguintes meios

e Verificação da documentação de origem florestal
o Verificação de dados, Informações e relatórios do concessionário
e Verificação das notas fiscais de venda de.produtos

4, Dofinições

Termo

Definição

madeira em tora

Seção do tronco de árvores com diametro acima de 30 em,
normalmente cilindrica, podendo apresentar defeitos ou anormalidades
na forma, na superficie e nas extremidades.

imaterial lenhoso

Parte aérea da árvore de natureza lenhosa (madeira) não superior a 30

residual da cm de diâmetro, resultante da exploração florestal, excetuando-se a
exploração madeira em tora.

produtos não- Produtos florestais, de origem vegetal, excetuando-se a madeira e
madeireiros derivados.

Anexo 07 - pág. 14 da 260
Ficha idalcaracterização de Indicador de classificação

4. Identificação

Critério Maior eficiância

Indicador Diversidade de espécies exploradas na unidade de manejo florestal.
Parâmetro Número de espécies exploradas para fins de produção de madeira em tora,
Aplicação (x) Eliminatório (x) Classificatório (x) Bonificador

2. Parametrização

Descrição do
Parâmetro

Número de espécies vegetais exploradas na unidade de manejo florestal,
para fins madeireiros.

Para efeito deste parâmetro, será considerada espécie explorada aquela que
atingir pelo menos uma das seguintes proporções:
e 2% do volume total de tora explorado no ano
e 4% do valor pago pelo preço do produto madeira em tora para no
ano.

Número minimo de espécies exploradas é de 15 (quinze)

Eliminação

Classificação

Proporção da melhor oferta acima do mínimo requerido. O maior numero de
espécies adicionais propasto pelas licitantes equivalerá a 100% da
pontuação.

NEPL,

= [Muthio gp
Pontuação (ie

Sendo:
NEPLic — Número de Espécies da Proposta Licitante
NEMP — Número de espécies da Maior proposta
TP = Total de Pontos do Indicador

Exemplo:
Licitante propõe explorar 25 espécies e a melhor propasta é 40 espécies
(máximo de pontos possível é 40):

25)
Pontuação = ( 25) *40= 25 pontos

Prazo de
Apuração

A avaliação do cumprimento do compromisso será feita a partir o 36º sm de
assinatura do contrato.

Inicial

Artexo D7 — pág, 157 de 26º | ] |
Aplicar-se-á o seguinte critério de bonificação de acordo com a superação de
compromisso contratual:

«Incremento de 20% a 49,99% no número de espécies: Desconto de
Bonificação 1,0% sobre o valor por mº.
e Incremento 50% a 79,99% no número de espécies: Desconto de 2%
sobre o valor por m”.
Incremento 80% ou mais no número de espécies: Desconto de 3%
sobre o valor por mº.

3. Molos de Verificação

Poderão ser utilizados individualmente ou acumulativamente entre outros os seguintes meios
de verificação

e Documentação de origem florestal

e Dados, informações e relatórios do concessionário

e Notas fiscais de venda de produtos

A, Definições:

na,

Anexo DI - pág. IGN de 261
Fichalde caracterização de indicador de classifi

A-8

4. Identificação

Critório Maior eficiência

Indicador Diversidade de sorviços explorados na unidade de manejo florestal.
Parâmetro Número de serviços explorados |
Aplicação () Eliminatório (x) Classificatório (x) Bonificador |

2. Parametrização

Categorias de serviços explorados na unidade de manejo florestal. São três
as categorias previstas:
Categoria |: hospedagem;
Categoria Il: atividades de esportes de aventura;
Categoria Ill: visitação e observação da natureza (excetuando-se as
ações de pesquisa e educação ambiental autorizadas pelo
Instituto Chico Mendes de Conservação da Bipdiversidade
Descrição do efou pelo Serviço Florestal Brasileiro)
Parâmetro Estas categorias serão consideradas apenas quando o total pago
anualmente ao poder concedente pela exploração dos serviços atingir o
percentual mínimo de 5% em retação ao total pago no mesmo período pelos
produtos madeireiros.

Para ser considerada como serviço. explorado a categoria tem que
representar pelo menos 20% do faturamento com Serviços.

Eliminação Este indicador não possui caráter eliminatório,
A pontuação é cumulativa.

Para classificação:
Categoria |: 7 pontos
Categoria Il: 7 pontos
Categoria Ill: 6 pontos

Classificação Exemplo:
Licitante se compromete a explorar serviços das Categoria | e Il, O total
máximo de pontos é de 20.
Pontuação = 7 + 7 = 14 pontos /
Prazo de A avaliação do cumprimento do compromisso será feita a partir do 48º mês ]
Inicial 4

apurçõo: de assinatura do contrato, | |
|
|

E
|) ty

IA! N
|

Anexo D7 - pág. 171 do 261 |
Avaliado anualmente, após o 48º mês, por demanda do concessianário.
Aplicar-se-á o seguinte critério de bonificação de acordo com a superação de
compromisso contratual:

e Categoria |: hospedagem - Desconto de 1% sobre o valor por mé da
madeira em tora.

e Categoria Il. práticas esportivas de aventura - Desconto de 1% sobre
o valor por m” da madeira em tora.

e Categoria Ill: visitação e observação da natureza - Desconto de 1%
sobre o valor por mê da madeira em tora.

Bonificação

A bonificação é valida enquanto for mantida a condição de superação do
compromisso,

3. Melos de Verificação

Poderão ser utilizados individualmente ou acumulativamente entre outros os seguintes meios
de verificação

e Dados, informações e relatórios do concessionário;
e Contratos de compra e venda de serviços
e Notas fiscais de venda de serviços.

4, Definições

Termo Definição
empreendimento de apoio à estada de visitantes que atenda a
hospedagem requisitos de sustentabilidade socioambiental em sua arquitetura e

infra-estruturas físicas e de serviços.

atividades físicas de aventura na natureza que compreendam e
atividades esportivas | respeitem os diversos aspectos ambientais envolvidos na sua
e de aventura operação, como a utilização adequada das caracteristicas geofísicas e
biológicas dos espaços naturais e o uso de equipamentos e técnicas
de minimo impacto (ex. trilha, rappel, arvorismo).

| visitação e programas de vivências e práticas que promovam a interpretação
observação da ambiental, respeitando os diversos aspectos ambientais envolvidos na
natureza sua operação.

Anexo 07 = pág: 18L dis 267

4. Identificação

Critório

Maior agregação de valor ao produto ou serviço florestal na região da

concessão
| indicador Grau de processamento local do produto.
Parâmetro Proporção de agregação de valor à matéria-prima extraída da floresta,
| considerando a responsabilidade direta do concessionário.
Aplicação () Eliminatório | (x) Classificatório ( ) Bonificador

2. Parametrização

Descrição do
Parâmetro

À proporção agregação de valor que é calculada pela razão do faturamento
pela venda de produtos madeireiros processados pelo concessionário nos
municípios de abrangência do lote de concessão (Cujubiin e Itapuã do
Oeste) dividido pelo volume de madeira em tora consumida na produção
multiplicado pela proporção da madeira em tora proveniente da unidade de
manejo.

Fator de Agregação de Valor (FAV) =

Sendo:

EPP = faturamento bruto de produto florestal processado (1 ano
fiscal)

VMP = volume de matéria prima consumida (1 ano fiscal)

PMP = proporção da matéria prima extraida da floresta processada
diretamente pelo concessionário (em %)

VmhMT = Valor médio pago pela madeira em tora para O poder
concedente (calculado anualmente em função do volume explorado e
respectivos valores pagos por grupos de espécie).

No caso de consórcio, o cálculo será efetuado considerando as unidades de
processamenta dos participantes do consórcio e que efetivamente
processam os produtos oriundos da concessão florestal.

Exemplo para madeira.
Empresa A tem uma unidade de processamento de madeira faturou em
madeira serrada R$ 2 milhões consumindo 10 mil mÍ de tora por ano. Ela

pagou num determinado ano uma média de R$ 45,00 por m” e ela processa |)
80% da madeira que sai da concessão florestal.

Fatos de Agregação de Valor (FAV) = = 3,56

Anexo 07 - pág. [97] de 26

Eliminação O FAV minimo deve ser de 3.
O concessionário que apresentar maior FAV, a ser atingida no 36º mês do
contrato de concessão, receberá 100% pontos e os demais candidatos
receberão pontuação proporcional a ela.
Pontuação =
Sendo
FAVCon — Fator de Agregação de Valor proposto pelo licitante
FAVMP — Fator de Agregação de Valor da Melhor proposta
Classificação TP — Total de pontos possível do indicador
Exemplo:
FAV do licitante é de & e a melhor proposta fol de 10.
8),
Pontuação = | 1 100 = 80 pontos
e o A avaliação do cumprimento do compromisso será feita a partir do 36º mês
eu de assinatura do contrato. A apuração será anual.
Inicial á
Bonificação Este indicador não possui caráter bonificador.

3. Meios de Verificação

Poderão ser utilizados individualmente ou acumulativamente entre outros as seguintes meios
de verificação

e Verificação da documentação de origem florestal,
e Verificação de dados, informações e relatórios do concessionário;
e Verificação das notas fiscais de venda de produtos.

4. Definições

na.

Anoxo 07 - pág. 207 de 26
Fiohalde caracterização de indica

donde bonifica

B-1

4. Identificação

Critório Menor Impacto Ambiental
Indicador Apoio e participação em projetos de pesquisa
Parâmetro Projetos de pesquisa desenvolvidos na unidade de manejo, com diferentes

coordenadores, formalizados com instituições de pesquisa.

2. Parametrização

Descrição do
Parâmetro

Projetos de pesquisa de interesse da ciência florestal, direcionados à
ecologia, ao manejo, utilização e à conservação de florestas tropicais e
aspectos sociais e culturais associados. executado com o apoio do
concessionário e em áreas da Unidade de Manejo Florestal e nas linhas de
pesquisas de interesse do Serviço Florestal Brasileiro.

Quando a pesquisa envolver recursos naturais da Flona deve ter aprovação
formal do Instituto Chico Mendes.

Um projeto de pesquisa será considerado quando envolver acordo formal
entre o concessionário e uma instituição de pesquisa e efetivamente envolver
pelo menos cinco dias úteis de coleta de dados na Unidade de Manejo
Florestal objeto da concessão.

O projeto será considerado a partir dos documentos de pesquisa que ele
gerar, dentre os seguintes: (1) relatório final do projeto de pesquisa; (ii)
publicação cientifica em revista indexada; (ii) tese; (iv) dissertação; (v)
monografia e (v) TCG (trabalho de conclusão de curso graduação).

Bonificação

Desconto aplicado ao m3 de madeira explorado segundo o numero de
documentos de pesquisa produzidos anualmente:

e 2 documentos de pesquisa — desconto de 1%

e 3a 4 documentos de pesquisa — desconto de 1,5%

» Sou mais documentos de pesquisa — desconto de 2%

Apuração

Apuração ocorrerá a partir do 4º ano completo do contrato de transição,

Meios de
Verificação

Poderão ser utilizados entre outros os seguintes meios de verificação;

e Projetos de pesquisa.
* Publicações em periódicos científicos
e Relatórios de andamento de projeto

3. Definições

na,

Anexo 07 - pão. 211 de 260

Fichaide caracterização de indicador de bonificação

B-2

4. Identificação

Critério Menor Impacto Ambiental
Indicador Implementação de programas de conservação da fauna na UMF.
Parâmetro Grupos de espécies da fauna silvestre monitorados.

2, Paramotrização

Programas de monitoramento da fauna implementados seguindo diretrizes
estabelecidas pelo Serviço Florestal Brasileiro, com resultados refletidos em
medidas de conservação adotadas no manejo florestal

Descrição do
Parâmetro

Desconto aplicado ao mí de madeira explorado mediante a efetiva
comprovação do número de espécies monitorados seguindo diretriz do
Serviço Florestal:

Bonificação e 2a 5 espécies ou grupos da fauna - desconto de 1%

e Ga 10 espécies ou grupos da fauna — desconto de 1,5%

e Mais do que 10 espécies ou grupos da fauna — desconto de 2%

Apuração Apuração ocorrerá a partir do 1º ano completo do contrato de transição.

Os seguintes meios entre outros:
Meios de e PMFSe POAs

Verificação e Relatório Anual do PMFS

e Verificação de campo.

3. Definições

na,

Anexo 07 - pág: 22U de 267 N

Ejchaldelcaracierização de Indicador de bonificação

14. Identificação

Critório Maior Benefício Social
Indicador Política afirmativa de gênero
Parâmetro Proporção de empregadas em relação a empregados

2, Parametrização

Proporção de empregos gerados a pessoas do sexo feminino em relação a
pessoas do sexo masculino. A proporção é dada pela razão entre o somatório
do estoque liquido de empregados de sexo feminino no período de janeiro a
dezembro pelo somatório do estoque liquido total de empregados entre janeiro
e dezembro.

Serão considerados os empregados diretamente contratados pelo
concessionário e trabalhando a unidade de manejo ou nas unidades de
processamento localizadas nos municípios de abrangência da concessão
florestal (Cujubiin e Itapuã do Oeste).

Indice de inclusão de gênero (IG) =

Descrição do
Parâmetro
Sendo:
NEF = número de empregados do sexo feminino
NET = número de empregados totais
Obs. Número de empregados deve ser calculado considerando
estoque de empregados no início do mês somando número de
contratações efetivadas e o subtraindo o número de demissões
realizada.
O concessionário receberá desconto no preço da madeira, conforme a
proporção de funcionários do sexo feminino em relação aos empregados
totais:
a) IIG de 5 a 9,99% - desconto de 1,0%
Bonificação 0) IIG de 10 a 19,99% - desconto de 1,5%
d) IIG de 20:a 29,99 % - desconto de 2,0%
e) IIG de 30 a 39,99% - desconto de 2,5%
f) IG maior ou igual a 40% - desconto de 3,0%
Prazo de
Apuração Apuração ocarrerá a partir do 1º ano completo do contrato de transição.
| iníciat i
Meta tá Poderão ser utilizados entre outros os seguintes meios de verificação: |
Verificação e Registros no CTPS.

e Folha de pagamento da empresa

Anoxo 07 - pág. 237 de 2611

3. Definições:

na.

Anexo DU? - pág. 2411 do 26U

oia de calacterização de Indicador de

bonificação

B-4

4. Identificação

Critério Maior Benefício Social
Indicador Formecimento de matéria prima para utilização pela Indústria local
Parâmetro Volume de matéria prima fornecida às indústrias locais

2. Parametrização

Volume de matéria prima oriunda «la concessão florestal que é destinado às
Indústrias localizadas nos municípios da área de concessão (Cujubim e
Itapuá do Oeste)

Expresso como porcentagem da produção em volume, Caso o fornecimento

Descrição do | seja feito em forma de produto processado, o volume será convertido em
Parâmetro equivalente de matéria prima (ex. volume de mº em tora utilizados para
produzir determinada quantidade de madeira serrada).
Para fins de avaliação deste indicador não será considerado o volume
fornecido a empresas de propriedade do concessionário ou, no caso de
consórcio, às empresas participantes do mesmo.
Forma de A cada 20% de matéria-prima fornecida à indústria local, o concessionário
bonificação terá um desconto de 1% nos valores devidos.
Prazo de
Apuração Apuração ocorrerá a partir do 1º ano completo do contrato de transição.
Inicial
Poderão ser utilizados individualmente ou acumulativamente entre outros os
seguintes meios de verificação:
Meios de = Documento de origem florestal (DOF) ou equivalente legal.
Verificação e Notas fiscais de vendas de produtos
e Relatório de auditoria fiscal
e Relatórios de produção
3. Definições
na.

Anexo O7 - pág. 251) de 200

Ficha de caracteriza

ão de indicador de bonificação

B-5

1. Identificação

Critório Menor Impacto Ambiental / Maior benefício Social | Maior eficiência

Indigador Implantação e manutenção de sistemas de gostão e dosempenho de
qualidade sociambiental

Parâmetro certificação independente

2. Parametrização

Certificação independente aplicada nas operações realizadas na unidade de
manejo florestal objeto da concessão expedida por entidade credenciada
para os seguintes sistemas:

Descrição do » FSC Forest Stewardship Council
Parâmetro = CERFLOR — Programa Brasileiro de Certificação Florestal
«ISO - International Standarization Organization
Série 9.000
Série 14,000
Série 16.000
A partir da emissão do certificado e enquanto perdurar o status de certificado
a seguinte bonificação de aplica cumulativamente:
Bonificação º a ISO 9.000 ou 14.000 — desconto de 2% por m3 no produto
e Certificação ISO 16,000 - — desconto de 2% por m3 no produto madeira.
e Certificação CERFLOR ou FSC — desconto de 6% por ma na produto
madeira.
Apuração Apuração ocorrerá a partir do 1º ana completo do contrato de transição.
si Os seguintes meios entre outros:
Meaçi e Apresentação do certificado válido
e Consulta às organizações certificadoras
|
3. Definições
na.

Anexo O7 - pág. 26: da 267 |

o.
Q

MINISTÉRIO DO MEIO AMBIENTE
SERVIÇO FLORESTAL BRASILEIRO

Primeiro Termo Aditivo ao Contrato de Concessão Florestal nº 03, firmado entre o Serviço
Florestal Brasileiro e a empresa Sakura Indústria e Comércio de Madeiras Ltda

A União, por intermédio do Ministério do Meio Ambiente, neste ato representado pelo Serviço
Florestal Brasileiro, por meio de seu diretor-geral, Antônio Carlos Hummel, brasileiro, viúvo,
residente e domiciliado em Brasília/DF, portador da Cédula de Identidade nº 309.990 SSP/DF,
inscrito no CPF/MF sob o nº 112.506.231-20, nomeado pela Portaria nº 149, de 6 abril de 2009,
publicada no Diário Oficial da União de 7 de abril de 2009, nos termos dos arts. 49,81ºe53,V,
ambos da Lei nº 11.284/2006, conforme Contrato de Gestão nº 01, de 2007, assinado em 21 de
setembro de 2007, com extrato publicado no DOU de 1º de outubro de 2007, e a empresa
SAKURA INDÚSTRIA E COMÉRCIO DE MADEIRAS LTDA, inscrita no CNPJ sob o nº
04.499.792/0001-41, com endereço na rua Mutum, sin, Zona Rural, Cujubim/RO, CEP: 76.864-
000, doravante designada CONCESSIONÁRIO, neste ato representada pelo Sr. Mauro Shigeo
Yamagishi, brasileiro, casado, residente e domiciliado em Cujubim/RO, portador da Cédula de
Identidade nº 711243 expedida pela SSPIRO e CPF nº 143.104.492-04, tendo em vista o que
consta no Processo nº 02000.002155/2007-91, e em observância às disposições contidas na Lei
nº 11.284, de 2 de março de 2006, pelo Decreto nº 6.063, de 20 de março de 2007, aplicando-se
subsidiariamente a Lei nº 8.666, de 21 de junho de 1993, resolvem celebrar o presente Termo
Aditivo ao Contrato de Concessão Florestal nº 03, firmado em 21 de outubro de 2008, mediante
as seguintes condições:

Cláusula 1º

O objeto do presente termo aditivo consiste na alteração e/ou no acréscimo de cláusulas e
subcláusulas do Contrato de Concessão Florestal nº 03, firmado em 21 de outubro de 2008,
entre a União/MMA/SFB e a empresa Sakura Indústria e Comércio de Madeiras Ltda, conforme a
seguir enumeradas: alteração da subcláusula 4.4; acréscimo da alinea 'c' na subcláusula 44;
alteração da subcláusula 4.7, alteração da cláusula 9º, inciso XII; alteração da cláusula 11º;
acréscimo de subcláusula 11.1 à cláusula 11º; alteração da cláusula 143; alteração da subcláusula
23.2, inciso Il; alteração da cláusula 28º; alteração da alínea 'c' do item 1.3 do Anexo 03.

Cláusula 2º
Altera-se o caput da subcláusula 4.4 para:

Subcláusula 4.4 - Pagamento relativo ao material
lenhoso residual de exploração

Pela comercialização de material lenhoso residual de
exploração, o CONCESSIONÁRIO pagará ao concedente o
valor único de R$ 7,00 (sete reais) por tonelada ou de R$
5,60 por mº (cinco reais e sessenta centavos) por metro
cúbico, a ser pago mensalmente.

Cláusula 3º
Insere-se uma alínea “c” na subcláusula 4.4, alterando-a para:

Subcláusula 4.4 - Pagamento relativo ao material lenhoso
residual de exploração

c) A metodologia e os critérios de mensuração do volume de x
resíduos seguirão norma específica a ser elaborada pelo EN
Serviço Florestal Brasileiro.
Cláusula 4º

Altera-se a subcláusula 4.7 do contrato para:

Cláusula 5º

Subcláusula 4.7 - Pagamento de valor mínimo anual

O CONCESSIONÁRIO pagará anualmente, independentemente
da produção ou dos valores por ele auferidos com a exploração
do objeto da concessão, o valor de R$ 420.950,24
(quatrocentos e vinte mil, novecentos e cinquenta reais e vinte e
quatro centavos).

Altera-se a cláusula 9º, inciso XXI para:

Cláusula 6º

Cláusula 9º DAS OBRIGAÇÕES DO CONCESSIONÁRIO

São obrigações do CONCESSIONÁRIO:

LM...

XXI. Propor e submeter à aprovação do Serviço Florestal
Brasileiro as regras de acesso à Unidade de Manejo Florestal
previstas na subcláusula 1.2.b;

Altera-se a cláusula 11º para:

Cláusula 7º

Cláusula 11º DO PERÍODO DE EMBARGO DAS
ATIVIDADES DE EXPLORAÇÃO

Serão suspensas as atividades de exploração florestal de
madeira e de material lenhoso residual de exploração, incluindo
o corte e o arraste no período de 15 de dezembro a 15 de maio
de cada ano

a) O período de suspensão da exploração poderá ser revisto
mediante justificativa técnica do CONCESSIONÁRIO e
aprovação do Serviço Florestal Brasileiro.

Acrescenta-se uma subcláusula 11.1 à cláusula 112, alterando-a para:

Cláusula 8º

Altera-se a Cláusula 14º DAS GA

Cláusula 11º DO PERÍODO DE EMBARGO DAS
ATIVIDADES DE EXPLORAÇÃO

E)

Subcláusula 11.1 - Permissões durante o período de
embargo

Durante o período acima mencionado, serão admitidas apenas
as atividades pré-exploratórias, bem como O transporte para a
retirada de madeira da floresta a partir de toras estocadas em
pátios secundários de concentração de matéria-prima,
localizados na margem das estradas principais, desde que
previamente autorizado pelo Serviço Florestal Brasileiro, sendo
proibido o transporte de toras de pátios primários, no interior
das Unidades de Trabalho (UTs) para os pátios secundários.

Cláusula 14º DAS GARANTIAS FINANCEIRAS E SUAS
MODALIDADES

Para garantir o fiel cumprimento das obrigações
contratualmente assumidas, o CONCESSIONÁRIO prestou, no
ato de assinatura do contrato, a garantia no valor de R$

se.

RANTIAS FINANCEIRAS E SUAS MODALIDADES para:

Z
A
1.403.167,46 (hum milhão, quatrocentos e três mil, cento e
sessenta e sete reais e quarenta e seis centavos).

Cláusula 9º
Altera-se o inciso Il da subcláusula 23.2 — Custos da auditoria para:

Subcláusula 23.2 - Custos da auditoria

Il. (...) Em observância ao disposto no artigo 59, Ill, do Decreto
nº 6.063, de 20 de março de 2007, o desconto concedido ao
concessionário da unidade de manejo florestal pequena será
equivalente a 50% (cinquenta por cento) do valor pago pelo
concessionário à auditoria florestal independente.

Cláusula 10º
Altera-se a Cláusula 28º DO VALOR DO CONTRATO para:

Cláusula 28º DO VALOR DO CONTRATO

O contrato possui valor estimado anual de R$ 1.403.167,46
(hum milhão, quatrocentos e três mil, cento e sessenta e sete
reais e quarenta e seis centavos).

Cláusula 11º
Altera-se a alínea c) do item 1.3 do Anexo 03 para:

1.3 Produtos Florestais Não-Madeireiros

A.)

C. As seguintes espécies só poderão ser exploradas pelo
concessionário mediante prévia autorização do Serviço
Floresta Brasileiro, que avaliará a compatibilidade do uso
comercial com o uso tradicional da comunidade local:

Cláusula 12º
O presente Termo Aditivo entra em vigor a partir da data de sua assinatura.

Permanecem inalteradas as demais cláusulas do Contrato a que se refere o presente Termo
Aditivo.

Pelo Serviço Florestal Brasileiro:

Pelo concessionário:

Testemunhas:

N A c N
NOR END 77
Marcelo Arguelles de G8amEmantivo de Concessão Fl
Senviço Florestal BrasleirmUMA
Lot CEan culo Crniso
Luiz César Cunha Lima
Lute Cisar Cunha Lina
o Concessão Florestal
Goro e ConmsaroNA

